EXHIBIT 10.1

CREDIT AGREEMENT

    THIS CREDIT AGREEMENT dated as of September 15, 2000 (this "Agreement") is
entered into among Fargo Electronics, Inc., a Delaware corporation (the
"Company"), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
"Banks") and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity,
"LaSalle"), as agent for the Banks.

    WHEREAS, the Banks have agreed to make available to the Company a revolving
credit facility (which includes letters of credit) upon the terms and conditions
set forth herein;

    NOW, THEREFORE, in consideration of the mutual agreements herein contained,
the parties hereto agree as follows:

SECTION 1
DEFINITIONS.

    1.1  Definitions.  When used herein the following terms shall have the
following meanings:

    Account Debtor means any Person who is obligated to the Company or any
Subsidiary under an Account Receivable.

    Account Receivable means, with respect to any Person, any right of such
person to payment for goods sold or leased or for services rendered, whether or
not evidenced by an instrument or chattel paper and whether or not yet earned by
performance.

    Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the capital stock, partnership interests, membership interests or equity of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary).

    Affected Loan—see Section 8.3.

    Affiliate of any Person means (i) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (ii) any officer or director of such Person. A Person shall be deemed
to be "controlled by" any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

    Agent means LaSalle in its capacity as agent for the Banks hereunder and any
successor thereto in such capacity.

    Agreement—see the Preamble.

    Asset Sale means the sale, lease, assignment or other transfer for value
(each a "Disposition") by the Company or any Subsidiary to any Person (other
than the Company or any Subsidiary) of any asset or right of the company or such
Subsidiary other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 90 days with another asset performing the same
or a similar function, (b) the sale or lease of inventory in the ordinary course
of business and (c) other Dispositions in any Fiscal Year the Net Cash Proceeds
of which do not in the aggregate exceed $250,000.00.

    Assignment Agreement—see Section 14.9.1.

--------------------------------------------------------------------------------

    Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

    Bank—see the Preamble. References to the "Banks" shall include the Issuing
Bank; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Bank) may have any rights or obligations in addition to those
of the other Banks due to its status as Issuing Bank, its status as such will be
specifically referenced.

    Base Rate means at any time the greater of (a) the Federal Funds Rate plus
0.5% and (b) the Prime Rate.

    Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

    Base Rate Margin—see the Pricing Schedule.

    Borrowing Base means, at any date of determination during any Fiscal Month
in one of the periods set forth below, the amount determined by multiplying the
factor set forth in the following table for the specified period times the
Company's EBITDA for the twelve Fiscal Month Period ending on the last day of
the second Fiscal Month immediately preceding such date of determination.

Period


--------------------------------------------------------------------------------

  Multiple Factor

--------------------------------------------------------------------------------

Closing Date to and including December 31, 2000   2.50 January 1, 2001 to and
including June 30, 2001   2.25 At all times thereafter   2.00.

    Borrowing Base Certificate means a certificate substantially in the form of
Exhibit D.

    Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and Minneapolis, Minnesota and, in the case of a
Business Day which relates to a Eurodollar Loan, on which dealings are carried
on in the London interbank eurodollar market.

    Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, but excluding expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed
(i) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (ii) with awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

    Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

    Cash Collateralize means to deliver cash collateral to the Agent, to be held
as cash collateral for outstanding Letters of Credit, pursuant to documentation
satisfactory to the Agent, derivatives of such term have corresponding meanings.

    Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Bank or its holding company) rated at least A-l by
Standard & Poor's Ratings Group or P-l by Moody's Investors Service, Inc.,
(c) any deposit account, certificate of deposit (or time deposits represented by
such certificates of deposit) or banker's acceptance, maturing not more than one
year after such time, or overnight Federal Funds transactions that are issued or
sold by any Bank or its holding company or by a commercial banking institution
that is a member of the

2

--------------------------------------------------------------------------------

Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000 and (d) any repurchase agreement entered
into with any Bank (or other commercial banking institution of the stature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) and (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such Bank (or other
commercial banking institution) thereunder.

    CERCLA—see Section 9.15.

    Closing Date—see Section 11.1.

    Code means the Internal Revenue Code of 1986.

    Collateral Access Agreement means an agreement in form and substance
reasonably satisfactory to the Agent pursuant to which a mortgagee or lessor of
real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory, acknowledges the Liens of
the Agent and waives any Liens held by such Person on such property, and, in the
case of any such agreement with a mortgagee or lessor, permits the Agent access
to and use of such real property for a reasonable amount of time following the
occurrence and during the continuance of an Event of Default to assemble,
complete and sell any collateral stored or otherwise located thereon.

    Collateral Documents means the Security Agreement and any other agreement or
instrument pursuant to which the Company, any Subsidiary or any other Person
grants collateral to the Agent for the benefit of the Banks.

    Commitment means, as to any Bank, such Bank's commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Bank's Pro Rata Share of the Revolving Commitment Amount is set
forth on Schedule 2.1.

    Company—see the Preamble.

    Computation Period means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter thereafter except that respect to the
Computation Period for the Interest Coverage Ratio, Computation Period means
each of the following periods: (i) the Fiscal Quarter ending September 30, 2000;
(ii) the period of two consecutive Fiscal Quarters ending December 31, 2000;
(iii) the period of three consecutive Fiscal Quarters ending March 31,2001; and
(iv) each period of four consecutive Fiscal Quarters ending on June 30, 2001 or
on the last day of a Fiscal Quarter thereafter.

    Consolidated Net Income means, with respect to the Company and its
Subsidiaries for any period, the net income (or loss) of the Company and its
Subsidiaries for such period, excluding any gains from Asset Sales, any
extraordinary gains or extraordinary non-cash losses, any gains or non-cash
losses from discontinued operations and any other non-recurring gains or
non-cash losses.

    Controlled Group means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

    Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP or under any lease treated as an
operating lease under GAAP and as a loan or financing for U.S. income tax
purposes; (c) all obligations of such Person to pay the deferred purchase price
of property or services (excluding trade accounts payable in the ordinary course
of business), (d) all indebtedness secured by a Lien on the property of such
Person,

3

--------------------------------------------------------------------------------

whether or not such indebtedness shall have been assumed by such Person, (e) all
obligations, contingent or otherwise, with respect to the face amount of all
letters of credit (whether or not drawn) and banker's acceptances issued for the
account of such Person (including the Letters of Credit), (f) all Hedging
Obligations of such Person, (g) all Suretyship Liabilities of such Person and
(h) all Debt of any partnership of which such Person is a general partner and
for which such Person is or may become personally liable.

    Debt to be Repaid means Debt listed on Schedule 11.1.

    Designated Person means the Company's Chief Financial Officer, Treasurer,
Vice President of Administration or Director of Finance.

    Designated Proceeds—see Section 6.2.2(a).

    Disposal—see the definition of "Release".

    Dollar and the sign "$" mean lawful money of the United States of America.

    EBITDA means, for any period, Consolidated Net Income for such period plus,
to the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period.

    Environmental Claims means all claims, however asserted, by any
governmental, regulatory or judicial authority or other Person alleging
potential liability or responsibility for violation of any Environmental Law, or
for release or injury to the environment.

    Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case relating to Environmental Matters.

    Environmental Matters means any matter arising out of or relating to health
and safety, or pollution or protection of the environment or workplace,
including any of the foregoing relating to the presence, use, production,
generation, handling, transport, treatment, storage, disposal, distribution,
discharge, release, control or cleanup of any Hazardous Substance.

    ERISA means the Employee Retirement Income Security Act of 1974.

    Eurocurrency Reserve Percentage means, with respect to any Eurodollar Loan
for any Interest Period, a percentage (expressed as a decimal) equal to the
daily average during such Interest Period of the percentage in effect on each
day of such Interest Period, as prescribed by the FRB, for determining the
aggregate maximum reserve requirements applicable to "Eurocurrency Liabilities"
pursuant to Regulation D or any other then applicable regulation of the FRB
which prescribes reserve requirements applicable to "Eurocurrency Liabilities"
as presently defined in Regulation D.

    Eurodollar Loan means any Loan which bears interest at a rate determined by
reference to the Eurodollar Rate (Reserve Adjusted).

    Eurodollar Margin—see the Pricing Schedule.

    Eurodollar Office means with respect to any Bank the office or offices of
such Bank which shall be making or maintaining the Eurodollar Loans of such Bank
hereunder. A Eurodollar Office of any Bank may be, at the option of such Bank,
either a domestic or foreign office.

    Eurodollar Rate means, with respect to any Eurodollar Loan for any Interest
Period, a rate per annum equal to the offered rate for deposits in Dollars for a
period equal or comparable to such

4

--------------------------------------------------------------------------------

Interest Period which appears on Telerate page 3750 as of 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period.
"Telerate Page 3750" means the display designated as "Page 3750" on the Telerate
Service (or such other page as may replace page 3750 on that service or such
other service as may be nominated by the British Bankers' Association as the
information vendor for the purpose of displaying British Bankers' Association
Interest Settlement Rates for Dollar deposits).

    Eurodollar Rate (Reserve Adjusted) means, with respect to any Eurodollar
Loan for any Interest Period, a rate per annum (rounded upwards, if necessary,
to the nearest 1/100th of 1%) determined pursuant to the following formula:

Eurodollar Rate
(Reserve Adjusted)   =   Eurodollar Rate

--------------------------------------------------------------------------------

1-Eurocurrency Reserve Percentage.

    Event of Default means any of the events described in Section 12.1.

    Federal Funds Rate means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor
publication, "H.15(519)") on the preceding Business Day opposite the caption
"Federal Funds (Effective)"; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 A.M. (New York City time) on
that day by each of three leading brokers of Federal funds transactions in New
York City selected by the Agent.

    Fiscal Month means a fiscal month of a Fiscal Year.

    Fiscal Quarter means a fiscal quarter of a Fiscal Year.

    Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., "Fiscal Year 2000") refer to the Fiscal Year ending on December 31 of
such calendar year.

    FRB means the Board of Governors of the Federal Reserve System or any
successor thereto.

    GAAP means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

    Group—see Section 2.2.1.

    Guaranty means a guaranty in the form approved by the Agent and Required
Banks.

    Hazardous Substances—see Section 9.15.

    Hedging Agreement means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

    Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

5

--------------------------------------------------------------------------------

    Interest Coverage Ratio means, for any Computation Period, the ratio of
(a) EBITDA for such Computation Period to (b) Interest Expense for such
Computation Period; provided that for the Computation Periods ending
September 30, 2000, December 31, 2000 and March 31, 2001, both EBITDA and
Interest Expense shall be multiplied by 4, 2 and 1.33, respectively.

    Interest Expense means for any period the consolidated interest expense of
the Company and its Subsidiaries for such period (including all imputed interest
on Capital Leases and synthetic leases) and all commitment fees, letter of
credit fees, agency fees, facility fees, balance deficiency fees and similar
fees or expenses in connection with the borrowing of money.

    Interest Period means, as to any Eurodollar Loan, the period commencing on
the date such Loan is borrowed or continued as, or converted into, a Eurodollar
Loan and ending on the date one, two, three or six months thereafter as selected
by the Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided
that:

     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

    (ii) any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

    (iii) the Company may not select any Interest Period for a Revolving Loan
which would extend beyond the scheduled Termination Date.

    Inventory has the meaning assigned to such term in the Uniform Commercial
Code as in effect in the State of Minnesota on the date hereof.

    Investment means, relative to any Person, any investment in another Person,
whether by acquisition of any debt or equity security, by making any loan or
advance or by becoming obligated with respect to a Suretyship Liability in
respect of obligations of such other Person (other than travel, relocation and
similar advances to employees and agents in the ordinary course of business).

    Issuing Bank means LaSalle in its capacity as the issuer of Letters of
Credit hereunder and its successors and assigns in such capacity.

    LaSalle—see the Preamble.

    L/C Application means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
Issuing Bank at the time of such request for the type of letter of credit
requested.

    LC Fee Rate—see the Pricing Schedule.

    Letter of Credit—see Section 2.1.3.

    Lien means, with respect to any Person, any interest granted by such Person
in any real or personal property, asset or other right owned or being purchased
or acquired by such Person which secures payment or performance of any
obligation and shall include any mortgage, lien, encumbrance, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

    Loan Documents means this Agreement, the Notes, the Guaranty, the L/C
Applications and the Collateral Documents.

6

--------------------------------------------------------------------------------

    Loan Party means the Company and each Subsidiary.

    Loans means Revolving Loans.

    Mandatory Prepayment Event—see Section 6.2.2(a).

    Margin Stock means any "margin stock" as defined in Regulation U.

    Master Letter of Credit Agreement means a Master Letter of Credit Agreement
substantially in the form of Exhibit H.

    Material Adverse Effect means (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business, properties or prospects of the Company and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Company or any Subsidiary
to perform any of its obligations under any Loan Document or (c) a material
adverse effect upon any substantial portion of the collateral under the
Collateral Documents or upon the legality, validity, binding effect or
enforceability against the Company or any Subsidiary of any Loan Document.

    Multiemployer Pension Plan means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any member of the
Controlled Group may have any liability.

    Net Cash Proceeds means:

    (a) with respect to any Asset Sale the aggregate cash proceeds (including
cash proceeds received by way of deferred payment of principal pursuant to a
note, installment receivable or otherwise, but only as and when received)
received by the Company or any Subsidiary pursuant to such Asset Sale net of
(i) the direct costs relating to such sale, transfer or other disposition
(including sales commissions and legal, accounting and investment banking fees),
(ii) taxes paid or reasonably estimated by the Company to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements) and (iii) amounts required to be applied to the
repayment of any Debt secured by a Lien on the asset subject to such Asset Sale
(other than the Loans); and

    (b) with respect to any issuance of equity securities, the aggregate cash
proceeds received by the Company or any Subsidiary pursuant to such issuance,
net of the direct costs relating to such issuance (including sales and
underwriter's commission.

    Non-Use Fee Rate—see the Pricing Schedule.

    Note—see Section 3.1.

    Operating Lease means any lease of (or other agreement conveying the right
to use) any real or personal property by the Company or any Subsidiary, as
lessee, other than any Capital Lease.

    PBGC means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

    Pension Plan means a defined-benefit "pension plan", as such term is defined
in Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Pension Plan), and to which the Company or any member of the
Controlled Group may have any liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

    Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

7

--------------------------------------------------------------------------------

    Prime Rate means, for any day, the rate of interest in effect for such day
as publicly announced from time to time by LaSalle as its prime rate (whether or
not such rate is actually charged by LaSalle). Any change in the Prime Rate
announced by LaSalle shall take effect at the opening of business on the day
specified in the public announcement of such change.

    Pro Rata Share means, with respect to any Bank, the percentage specified
opposite such Bank's name on Schedule 2.1 hereto, as adjusted from time to time
in accordance with the terms hereof.

    RCRA—see Section 9.15.

    Regulation D means Regulation D of the FRB.

    Regulation U means Regulation U of the FRB.

    Release has the meaning specified in CERCLA and the term "Disposal" (or
"Disposed") has the meaning specified in RCRA; provided that in the event either
CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply as of the effective date of such
amendment; and provided, further, that to the extent that the laws of a state
wherein any affected property lies establish a meaning for "Release" or
"Disposal" which is broader than is specified in either CERCLA or RCRA, such
broader meaning shall apply.

    Required Banks means Banks having Pro Rata Shares aggregating 60% or more;
provided, however, that if there are only two Banks party to this Agreement,
then the Required Banks shall be defined as Banks having Pro Rata Shares
aggregating 100%.

    Revolving Commitment Amount means $30,000,000.00, as reduced from time to
time pursuant to Section 6.1.

    Revolving Loan—see Section 2.1.1.

    Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

    SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

    Security Agreement means a security agreement substantially in the form of
Exhibit C.

    Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

    Subordinated Debt means any unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Banks.

    Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the ordinary voting power for
the election of directors or other managers of such corporation, partnership,
limited liability company or other entity. Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of the Company.

    Suretyship Liability means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to or otherwise to invest in a
debtor, or otherwise to assure a creditor against loss) any indebtedness,
obligation or other

8

--------------------------------------------------------------------------------

liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person's
obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be the principal amount of the debt,
obligation or other liability supported thereby.

    Termination Date means the earlier to occur of (a) April 1, 2003 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or 12.

    Total Debt means all Debt of the Company and its Subsidiaries, determined on
a consolidated basis, excluding (i) contingent obligations in respect of
Suretyship Liabilities (except to the extent constituting Suretyship Liabilities
in respect of Debt of a Person other than the Company or any Subsidiary),
(ii) Hedging Obligations and (iii) Debt of the Company to Subsidiaries and Debt
of Subsidiaries to the Company or to other Subsidiaries.

    Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter,
the ratio of (i) Total Debt as of such day to (ii) EBITDA for the Computation
Period ending on such day.

    Type of Loan or Borrowing—see Section 2.2.1. The types of Loans or
borrowings under this Agreement are as follows: Base Rate Loans or borrowings
and Eurodollar Loans or borrowings.

    Unmatured Event of Default means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.

    Wholly-Owned Subsidiary means, as to any Person, another Person all of the
shares of capital stock or other ownership interests of which (except directors'
qualifying shares) are at the time directly or indirectly owned by such Person
and/or another Wholly-Owned Subsidiary of such Person.

    1.2  Other Interpretive Provisions.  (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

    (b) Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

    (c) The term "including" is not limiting and means "including without
limitation."

    (d) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including"; the words "to" and
"until" each mean "to but excluding", and the word "through" means "to and
including."

    (e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation.

    (f)  This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

    (g) This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Company,
the Banks and the other parties thereto and are the products of all parties.
Accordingly, they shall not be construed against the Agent or the Banks merely
because of the Agent's or Banks' involvement in their preparation.

9

--------------------------------------------------------------------------------

SECTION 2
COMMITMENTS OF THE BANKS; BORROWING, CONVERSION AND
LETTER OF CREDIT PROCEDURES.

    2.1  Commitments.  On and subject to the terms and conditions of this
Agreement, each of the Banks, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit for the account of,
the Company as follows:

    2.1.1  Revolving Loan Commitment.  Each Bank will make loans on a revolving
basis ("Revolving Loans") from time to time until the Termination Date in such
Bank's Pro Rata Share of such aggregate amounts as the Company may request from
all Banks; provided that the Revolving Outstandings will not at any time exceed
the lesser of (x) the Revolving Commitment Amount and (y) the Borrowing Base.

    2.1.2  L/C Commitment.  (a) The Issuing Bank will issue standby letters of
credit, in each case containing such terms and conditions as are permitted by
this Agreement and are reasonably satisfactory to the Issuing Bank (each a
"Letter of Credit"), at the request of and for the account of the Company from
time to time before the date which is 30 days prior to the Termination Date and
(b) as more fully set forth in Section 2.3.2, each Bank agrees to purchase a
participation in each such Letter of Credit; provided that (i) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed $500,000.00
and (ii)  the Revolving Outstandings will not at any time exceed the lesser of
(x) the Revolving Commitment Amount and (y) the Borrowing Base.

    2.2  Loan Procedures.  

    2.2.1  Various Types of Loans.  Each Revolving Loan shall be divided into
tranches which are, either a Base Rate Loan or a Eurodollar Loan (each a "type"
of Loan), as the Company shall specify in the related notice of borrowing or
conversion pursuant to Section  2.2.2 or 2.2.3. Eurodollar Loans having the same
Interest Period are sometimes called a "Group" or collectively "Groups". Base
Rate Loans and Eurodollar Loans may be outstanding at the same time, provided
that not more than four (4) different Groups of Eurodollar Loans shall be
outstanding at any one time. All borrowings, conversions and repayments of
Revolving Loans shall be effected so that each Bank will have a pro rata share
(according to its Pro Rata Share) of all types and Groups of Loans.

    2.2.2  Borrowing Procedures.  The Company shall give written notice or
telephonic notice (followed immediately by written confirmation thereof) to the
Agent of each proposed borrowing not later than (a) in the case of a Base Rate
borrowing, 11:00 A.M., Chicago time, on the proposed date of such borrowing, and
(b) in the case of a Eurodollar borrowing, 11:00 A.M., Chicago time, at least
three Business Days prior to the proposed date of such borrowing. Each such
notice shall be effective upon receipt by the Agent, shall be irrevocable, and
shall specify the date, amount and type of borrowing and, in the case of a
Eurodollar borrowing, the initial Interest Period therefor. Promptly upon
receipt of such notice, the Agent shall advise each Bank thereof. Not later than
1:00 P.M., Chicago time, on the date of a proposed borrowing, each Bank shall
provide the Agent at the office specified by the Agent with immediately
available funds covering such Bank's Pro Rata Share of such borrowing and, so
long as the Agent has not received written notice that the conditions precedent
set forth in Section 11 with respect to such borrowing have not been satisfied,
the Agent shall pay over the funds received by the Agent to the Company on the
requested borrowing date. Each borrowing shall be on a Business Day. Each Base
Rate borrowing shall be in an aggregate amount of at least $100,000.00 and an
integral multiple of $25,000.00, and each Eurodollar borrowing shall be in an
aggregate amount of at least $500,000.00 and an integral multiple of at least
$100,000.00.

10

--------------------------------------------------------------------------------

    2.2.3  Conversion and Continuation Procedures.  

    (a) Subject to Section 2.2.1, the Company may, upon irrevocable written
notice to the Agent in accordance with clause (b) below:

     (i) elect, as of any Business Day, to convert any Loans (or, for conversion
into Eurodollar Loans, any part thereof in an aggregate amount not less than
$100,000.00 or a higher integral multiple of $100,000.00) into Loans of the
other type; or

    (ii) elect, as of the last day of the applicable Interest Period, to
continue any Eurodollar Loans having Interest Periods expiring on such day (or
any part thereof in an aggregate amount not less than $100,000.00 or a higher
integral multiple of $100,000.00) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of Eurodollar Loans shall be at
least $100,000.00 and an integral multiple of $100,000.00.

    (b) The Company shall give written or telephonic (followed immediately by
written confirmation thereof) notice to the Agent of each proposed conversion or
continuation not later than (i) in the case of conversion into Base Rate Loans,
11:00 A.M., Chicago time, on the proposed date of such conversion and (ii) in
the case of conversion into or continuation of Eurodollar Loans, 11:00 A.M.,
Chicago time, at least three Business Days prior to the proposed date of such
conversion or continuation, specifying in each case:

     (i) the proposed date of conversion or continuation;

    (ii) the aggregate amount of Loans to be converted or continued;

    (iii) the type of Loans resulting from the proposed conversion or
continuation; and

    (iv) in the case of conversion into, or continuation of, Eurodollar Loans,
the duration of the requested Interest Period therefor.

    (c) If upon the expiration of any Interest Period applicable to Eurodollar
Loans, the Company has failed to select timely a new Interest Period to be
applicable to such Eurodollar Loans, the Company shall be deemed to have elected
to convert such Eurodollar Loans into Base Rate Loans effective on the last day
of such Interest Period.

    (d) The Agent will promptly notify each Bank of its receipt of a notice of
conversion or continuation pursuant to this Section 2.2.3 or, if no timely
notice is provided by the Company, of the details of any automatic conversion.

    (e) Any conversion of a Eurodollar Loan on a day other than the last day of
an Interest Period therefor shall be subject to Section 8.4.

    2.3  Letter of Credit Procedures.  

    2.3.1  L/C Applications.  The Company shall give notice to the Agent and the
Issuing Bank of the proposed issuance of each Letter of Credit on a Business Day
which is at least three Business Days (or such lesser number of days as the
Agent and the Issuing Bank shall agree in any particular instance in their sole
discretion) prior to the proposed date of issuance of such Letter of Credit.
Each such notice shall be accompanied by an L/C Application, duly executed by
the Company and in all respects satisfactory to the Agent and the Issuing Bank,
together with such other documentation as the Agent or the Issuing Bank may
request in support thereof, it being understood that each L/C Application shall
specify, among other things, the date on which the proposed Letter of Credit is
to be issued, the expiration date of such Letter of Credit (which shall not be
later than the earlier to occur of (x) one year after the date of issuance
thereof and

11

--------------------------------------------------------------------------------

(y) thirty days prior to the scheduled Termination Date) and whether such Letter
of Credit is to be transferable in whole or in part. So long as the Issuing Bank
has not received written notice that the conditions precedent set forth in
Section 11 with respect to the issuance of such Letter of Credit have not been
satisfied, the Issuing Bank shall issue such Letter of Credit on the requested
issuance date. The Issuing Bank shall promptly advise the Agent of the issuance
of each Letter of Credit and of any amendment thereto, extension thereof or
event or circumstance changing the amount available for drawing thereunder. In
the event of any inconsistency between the terms of any L/C Application or the
Master Letter of Credit Agreement, on the one hand, and the terms of this
Agreement, on the other hand, the terms of this Agreement shall control.

    2.3.2  Participations in Letters of Credit.  Concurrently with the issuance
of each Letter of Credit, the Issuing Bank shall be deemed to have sold and
transferred to each other Bank, and each other Bank shall be deemed irrevocably
and unconditionally to have purchased and received from the Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such other Bank's Pro Rata Share, in such Letter of Credit and the
Company's reimbursement obligations with respect thereto. For the purposes of
this Agreement, the unparticipated portion of each Letter of Credit shall be
deemed to be the Issuing Bank's "participation" therein. The Issuing Bank hereby
agrees, upon request of the Agent or any Bank, to deliver to the Agent or such
Bank a list of all outstanding Letters of Credit issued by the Issuing Bank,
together with such information related thereto as the Agent or such Bank may
reasonably request.

    2.3.3  Reimbursement Obligations.  The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Bank for each payment or
disbursement made by the Issuing Bank under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Bank is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base Rate
from time to time in effect plus the Base Rate Margin from time to time in
effect plus, beginning on the third Business Day after receipt of notice from
the Issuing Bank of such payment or disbursement, 2% per annum. The Issuing Bank
shall notify the Company and the Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereunder; provided that the
failure of the Issuing Bank to so notify the Company shall not affect the rights
of the Issuing Bank or the Banks in any manner whatsoever.

    2.3.4  Limitation on Obligations of Issuing Bank.  In determining whether to
pay under any Letter of Credit, the Issuing Bank shall not have any obligation
to the Company or any Bank other than to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and
appear to comply on their face with the requirements of such Letter of Credit.
Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence and willful misconduct, shall not impose upon the Issuing Bank
any liability to the Company or any Bank and shall not reduce or impair the
Company's reimbursement obligations set forth in Section 2.3.3 or the
obligations of the Banks pursuant to Section 2.3.5.

    2.3.5  Funding by Banks to Issuing Bank.  If the Issuing Bank makes any
payment or disbursement under any Letter of Credit and the Company has not
reimbursed the Issuing Bank in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, or if any
reimbursement received by the Issuing Bank from the Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Company or otherwise, each other Bank shall be obligated to pay to the Agent for
the account of the Issuing Bank, in full or partial payment of the purchase
price of its participation in such Letter of Credit,

12

--------------------------------------------------------------------------------

its Pro Rata Share of such payment or disbursement (but no such payment shall
diminish the obligations of the Company under Section 2.3.3), and, upon notice
from the Issuing Bank, the Agent shall promptly notify each other Bank thereof.
Each other Bank irrevocably and unconditionally agrees to so pay to the Agent in
immediately available funds for the Issuing Bank's account the amount of such
other Bank's Percentage of such payment or disbursement. If and to the extent
any Bank shall not have made such amount available to the Agent by 2:00 P.M.,
Chicago time, on the Business Day on which such Bank receives notice from the
Agent of such payment or disbursement (it being understood that any such notice
received after noon, Chicago time, on any Business Day shall be deemed to have
been received on the next following Business Day), such Bank agrees to pay
interest on such amount to the Agent for the Issuing Bank's account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Agent to the date such amount is paid, at a rate per annum equal to (a) for the
first three days after demand, the Federal Funds Rate from time to time in
effect and (b) thereafter, the Base Rate from time to time in effect. Any Bank's
failure to make available to the Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Bank of its obligation hereunder to
make available to the Agent such other Bank's Pro Rata Share of such payment,
but no Bank shall be responsible for the failure of any other Bank to make
available to the Agent such other Bank's Pro Rata Share of any such payment or
disbursement.

    2.4  Commitments Several.  The failure of any Bank to make a requested Loan
on any date shall not relieve any other Bank of its obligation (if any) to make
a Loan on such date, but no Bank shall be responsible for the failure of any
other Bank to make any Loan to be made by such other Bank.

    2.5  Certain Conditions.  Notwithstanding any other provision of this
Agreement, no Bank shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any Eurodollar Loan, and the Issuing Bank
shall not have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.

SECTION 3
NOTES EVIDENCING LOANS.

    3.1  Notes.  The Loans of each Bank shall be evidenced by a promissory note
(each a "Note") substantially in the form set forth in Exhibit A, with
appropriate insertions, payable to the order of such Bank in a face principal
amount equal to the sum of such Bank's Pro Rata Share of the Revolving
Commitment Amount in full on the Termination Date.

    3.2  Recordkeeping.  Each Bank shall record in its records, or at its option
on the schedule attached to its Note, the date and amount of each Loan made by
such Bank, each repayment or conversion thereof and, in the case of each
Eurodollar Loan, the dates on which each Interest Period for such Loan shall
begin and end. The aggregate unpaid principal amount so recorded shall be
rebuttable presumptive evidence of the principal amount owing and unpaid on such
Note. The failure to so record any such amount or any error in so recording any
such amount shall not, however, limit or otherwise affect the obligations of the
Company hereunder or under any Note to repay the principal amount of the Loans
evidenced by such Note together with all interest accruing thereon.

13

--------------------------------------------------------------------------------

SECTION 4
INTEREST.

    4.1  Interest Rates.  The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:

    (a) at all times while such Loan is a Base Rate Loan, at a rate per annum
equal to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

    (b) at all times while such Loan is a Eurodollar Loan, at a rate per annum
equal to the sum of the Eurodollar Rate (Reserve Adjusted) applicable to each
Interest Period for such Loan plus the Eurodollar Margin from time to time in
effect;

provided that at any time an Event of Default exists, if requested by the
Required Banks, the interest rate applicable to each Loan shall be increased by
2% per annum.

    4.2  Interest Payment Dates.  Accrued interest on each Base Rate Loan shall
be payable in arrears on the last day of each calendar month and at maturity.
Accrued interest on each Eurodollar Loan shall be payable on the last day of
each Interest Period relating to such Loan (and, in the case of a Eurodollar
Loan with a six-month Interest Period, on the three-month anniversary of the
first day of such Interest Period) and at maturity. After maturity, accrued
interest on all Loans shall be payable on demand.

    4.3  Setting and Notice of Eurodollar Rates.  The applicable Eurodollar Rate
for each Interest Period shall be determined by the Agent, and notice thereof
shall be given by the Agent promptly to the Company and each Bank. Each
determination of the applicable Eurodollar Rate by the Agent shall be conclusive
and binding upon the parties hereto, in the absence of demonstrable error. The
Agent shall, upon written request of the Company or any Bank, deliver to the
Company or such Bank a statement showing the computations used by the Agent in
determining any applicable Eurodollar Rate hereunder.

    4.4  Computation of Interest.  Interest shall be computed for the actual
number of days elapsed on the basis of a year of 360 days. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.

SECTION 5
FEES.

    5.1  Non-Use Fee.  The Company agrees to pay to the Agent for the account of
each Bank a non-use fee, for the period from the Closing Date to the Termination
Date, at the Non-Use Fee Rate in effect from time to time of such Bank's Pro
Rata Share (as adjusted from time to time) of the unused amount of the Revolving
Commitment Amount on each day. For purposes of calculating usage under this
Section, the Revolving Commitment Amount shall be deemed used to the extent of
the aggregate principal amount of all outstanding Revolving Loans plus the
Stated Amount of all Letters of Credit. Such non-use fee shall be payable in
arrears on the last day of each calendar quarter and on the Termination Date for
any period then ending for which such non-use fee shall not have previously been
paid. The non-use fee shall be computed for the actual number of days elapsed on
the basis of a year of 360 days.

14

--------------------------------------------------------------------------------

    5.2  Letter of Credit Fees.  

    (a) The Company agrees to pay to the Agent for the account of each Bank a
letter of credit fee for each Letter of Credit equal to the LC Fee Rate in
effect from time to time of such Bank's Pro Rata Share (as adjusted from time to
time) of the undrawn amount of such Letter of Credit (computed for the actual
number of days elapsed on the basis of a year of 360 days) as of each day;
provided that, if requested by the Required Banks, the rate applicable to each
Letter of Credit shall be increased by 2% per annum at any time that an Event of
Default exists. Such letter of credit fee shall be payable in arrears on the
last day of each calendar quarter and on the Termination Date for the period
from the date of the issuance of each Letter of Credit (or the last day on which
the letter of credit fee was paid with respect thereto) to the date such payment
is due or, if earlier, the date on which such Letter of Credit expired or was
terminated.

    (b) In addition, with respect to each Letter of Credit, the Company agrees
to pay to the Issuing Bank, for its own account, (i) such fees and expenses as
the Issuing Bank customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by the Company and the Issuing Bank.

    5.3  Upfront Fees.  The Company agrees to pay to the Agent for the account
of each Bank on the Closing Date an upfront fee in the amount previously agreed
to between the Company and the Agent (and the Agent agrees to promptly forward
to each Bank a portion of such upfront fee in the amount previously agreed to
between the Agent and such Bank).

    5.4  Agent's Fees.  The Company agrees to pay to the Agent such agent's fees
as are mutually agreed to from time to time by the Company and the Agent.

SECTION 6
REDUCTION OR TERMINATION OF THE
REVOLVING COMMITMENT AMOUNT; PREPAYMENTS.

    6.1  Reduction or Termination of the Revolving Commitment Amount.  

    6.1.1  Voluntary Reduction or Termination of the Revolving Commitment
Amount.  The Company may from time to time on at least three Business Days'
prior written notice received by the Agent (which shall promptly advise each
Bank thereof) permanently reduce the Revolving Commitment Amount to an amount
not less than the Revolving Outstandings. Any such reduction shall be in an
amount not less than $500,000.00 or a higher integral multiple of $100,000.00.
Concurrently with any reduction of the Revolving Commitment Amount to zero, the
Company shall pay all interest on the Revolving Loans, all non-use fees and all
letter of credit fees and shall Cash Collateralize in full all obligations
arising with respect to the Letters of Credit.

    6.1.2  Mandatory Reductions of Revolving Commitment Amount.  The Revolving
Commitment Amount shall be permanently reduced by:

    (a) $1,000,000.00 on the last day of each Fiscal Quarter, commencing
September 30, 2000; and

    (b) an amount (if any) equal to the Net Cash Proceeds payable pursuant to a
Mandatory Prepayment Event.

    6.1.3  All Reductions of the Revolving Commitment Amount.  All reductions of
the Revolving Commitment Amount shall reduce the Commitments pro rata among the
Banks according to their respective Pro Rata Shares.

15

--------------------------------------------------------------------------------

    6.2  Prepayments.  

    6.2.1  Voluntary Prepayments.  The Company may from time to time prepay the
Loans in whole or in part; provided that the Company shall give the Agent (which
shall promptly advise each Bank) notice thereof not later than 11:00 A.M.,
Chicago time, on the day of such prepayment (which shall be a Business Day),
specifying the Loans to be prepaid and the date and amount of prepayment. Any
such partial prepayment shall be in an amount equal to $100,000.00 or a higher
integral multiple of $25,000.00.

     6.2.2  Mandatory Prepayments.  

    (a) The Company shall make a prepayment of the Revolving Loans upon the
occurrence of any of the following (each a "Mandatory Prepayment Event") at the
following times and in the following amounts (such applicable amounts being
referred to as "Designated Proceeds"):

     (i) Concurrently with the receipt by the Company or any Subsidiary of any
Net Cash Proceeds from any Asset Sale, in an amount equal to 90% of such Net
Cash Proceeds.

    (ii) Concurrently with the receipt by the Company or any Subsidiary of any
Net Cash Proceeds from any issuance of equity securities of the Company or any
Subsidiary (excluding (x) any issuance of shares of capital stock pursuant to
any employee or director stock option program, benefit plan or compensation
program and (y) any issuance by a Subsidiary to the Company or another
Subsidiary), in an amount equal to 25% of such Net Cash Proceeds.

    (b) If on any day the Revolving Outstandings exceed the Borrowing Base, the
Company shall immediately prepay Revolving Loans and/or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.

    (c) If on any day on which the Revolving Commitment Amount is reduced
pursuant to Section 6.1.2 the Revolving Outstandings exceed the Revolving
Commitment Amount, the Company shall immediately prepay Revolving Loans or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.

    6.3  All Prepayments.  Each voluntary partial prepayment shall be in a
principal amount of $100,000.00 or a higher integral multiple of $25,000.00. Any
partial prepayment of a Group of Eurodollar Loans shall be subject to the
proviso to Section 2.2.3(a). Any prepayment of a Eurodollar Loan on a day other
than the last day of an Interest Period therefor shall include interest on the
principal amount being repaid and shall be subject to Section 8.4.

SECTION 7
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

    7.1  Making of Payments.  All payments of principal of or interest on the
Notes, and of all fees, shall be made by the Company to the Agent in immediately
available funds at the office specified by the Agent not later than 1:00 p.m.,
Chicago time, on the date due; and funds received after that hour shall be
deemed to have been received by the Agent on the following Business Day. The
Agent shall promptly remit to each Bank its share of all such payments received
in collected funds by the Agent for the account of such Bank. All payments under
Section 8.1 shall be made by the Company directly to the Bank entitled thereto.

    7.2  Application of Certain Payments.  Each payment of principal shall be
applied to such Loans as the Company shall direct by notice to be received by
the Agent on or before the date of such payment or, in the absence of such
notice, as the Agent shall determine in its discretion. Concurrently with each
remittance to any Bank of its share of any such payment, the Agent shall advise
such Bank as to the application of such payment.

16

--------------------------------------------------------------------------------

    7.3  Due Date Extension.  If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a Eurodollar Loan, such immediately
following Business Day is the first Business Day of a calendar month, in which
case such due date shall be the immediately preceding Business Day) and, in the
case of principal, additional interest shall accrue and be payable for the
period of any such extension.

    7.4  Setoff.  The Company agrees that the Agent and each Bank have all
rights of set-off and bankers' lien provided by applicable law, and in addition
thereto, the Company agrees that at any time any Event of Default exists, the
Agent and each Bank may apply to the payment of any obligations of the Company
hereunder, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of the Company then or thereafter with the Agent or such
Bank.

    7.5  Proration of Payments.  If any Bank shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.7 or 14.9 and payments of
interest on any Affected Loan) on account of principal of or interest on any
Loan (or on account of its participation in any Letter of Credit) in excess of
its pro rata share of payments and other recoveries obtained by all Banks on
account of principal of and interest on the Loans (or such participation) then
held by them, such Bank shall purchase from the other Banks such participations
in the Loans (or sub-participations in Letters of Credit) held by them as shall
be necessary to cause such purchasing Bank to share the excess payment or other
recovery ratably with each of them; provided that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Bank, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

    7.6  Taxes.  All payments of principal of, and interest on, the Loans and
all other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, excluding franchise taxes and taxes
imposed on or measured by any Bank's net income or receipts (all non-excluded
items being called "Taxes"). If any withholding or deduction from any payment to
be made by the Company hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Company will:

    (a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

    (b) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such authority; and

    (c) pay to the Agent for the account of the Banks such additional amount or
amounts as is necessary to ensure that the net amount actually received by each
Bank will equal the full amount such Bank would have received had no such
withholding or deduction been required.

    Moreover, if any Taxes are directly asserted against the Agent or any Bank
with respect to any payment received by the Agent or such Bank hereunder, the
Agent or such Bank may pay such Taxes and the Company will promptly pay such
additional amounts (including any penalty, interest or expense) as is necessary
in order that the net amount received by such Person after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such Person would have received had such Taxes not been asserted.

    If the Company fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent, for the account of the respective
Banks, the required receipts or other required documentary evidence, the Company
shall indemnify the Banks for any incremental Taxes, interest or penalties that
may become payable by any Bank as a result of any such failure. Such indemnity
shall be payable upon demand by the Agent (which demand shall be accompanied by
a statement setting forth

17

--------------------------------------------------------------------------------

the basis for such demand and a calculation of the amount thereof in reasonable
detail). For purposes of this Section 7.6, a distribution hereunder by the Agent
or any Bank to or for the account of any Bank shall be deemed a payment by the
Company.

    Each Bank that (a) is organized under the laws of a jurisdiction other than
the United States of America and (b)(i) is a party hereto on the Closing Date or
(ii) becomes an assignee of an interest under this Agreement under
Section 14.9.1 after the Closing Date (unless such Bank was already a Bank
hereunder immediately prior to such assignment) shall execute and deliver to the
Company and the Agent one or more (as the Company or the Agent may reasonably
request) United States Internal Revenue Service Forms 4224 or Forms 1001 or such
other forms or documents, appropriately completed, as may be applicable to
establish that such Bank is exempt from withholding or deduction of Taxes. The
Company shall not be required to pay additional amounts to any Bank pursuant to
this Section 7.6 to the extent that the obligation to pay such additional
amounts would not have arisen but for the failure of such Bank to comply with
this paragraph.

SECTION 8
INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.

         8.1  Increased Costs.  

    (a) If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or any Eurodollar Office of
such Bank) with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency

     (i) shall subject any Bank (or any Eurodollar Office of such Bank) to any
tax, duty or other charge with respect to its Eurodollar Loans, its Note or its
obligation to make Eurodollar Loans, or shall change the basis of taxation of
payments to any Bank of the principal of or interest on its Eurodollar Loans or
any other amounts due under this Agreement in respect of its Eurodollar Loans or
its obligation to make Eurodollar Loans (except for changes in the rate of tax
on the overall net income of such Bank or its Eurodollar Office imposed by the
jurisdiction in which such Bank's principal executive office or Eurodollar
Office is located);

    (ii) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of interest rates pursuant to Section 4), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Bank (or any Eurodollar Office of such Bank); or

    (iii) shall impose on any Bank (or its Eurodollar Office) any other
condition affecting its Eurodollar Loans, its Note or its obligation to make
Eurodollar Loans;

and the result of any of the foregoing is to increase the cost to (or to impose
a cost on) such Bank (or any Eurodollar Office of such Bank) of making or
maintaining any Eurodollar Loan, or to reduce the amount of any sum received or
receivable by such Bank (or its Eurodollar Office) under this Agreement or under
its Note with respect thereto, then upon demand by such Bank (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Agent), the Company shall pay directly to such Bank such
additional amount as will compensate such Bank for such increased cost or such
reduction. If any Bank fails to demand such payment within 60 days after it
obtains knowledge of such an event, such Bank shall, with respect to
compensation payable pursuant to this Section, only be entitled to payment under
this Section for

18

--------------------------------------------------------------------------------

costs incurred from and after the date 60 days prior to the date that such Bank
makes its demand for payment.

    (b) If any Bank shall reasonably determine that any change in, the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank or any
Person controlling such Bank with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Bank's or such controlling Person's capital as a consequence of
such Bank's obligations hereunder or under any Letter of Credit to a level below
that which such Bank or such controlling Person could have achieved but for such
change, adoption, phase-in or compliance (taking into consideration such Bank's
or such controlling Person's policies with respect to capital adequacy) by an
amount deemed by such Bank or such controlling Person to be material, then from
time to time, upon demand by such Bank (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Company shall pay to such Bank such additional amount as will
compensate such Bank or such controlling Person for such reduction. If any Bank
fails to demand such payment within 60 days after it obtains knowledge of such
an event, such Bank shall, with respect to compensation payable pursuant to this
Section, only be entitled to payment under this Section for costs incurred from
and after the date 60 days prior to the date that such Bank makes its demand for
payment.

    8.2  Basis for Determining Interest Rate Inadequate or Unfair.  If with
respect to any Interest Period:

    (a) deposits in Dollars (in the applicable amounts) are not being offered to
the Agent in the interbank eurodollar market for such Interest Period, or the
Agent otherwise reasonably determines (which determination shall be binding and
conclusive on the Company) that by reason of circumstances affecting the
interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Rate; or

    (b) any Bank advises the Agent that the Eurodollar Rate (Reserve Adjusted)
as determined by the Agent will not adequately and fairly reflect the cost to
such Bank of maintaining or funding Eurodollar Loans for such Interest Period
(taking into account any amount to which such Banks may be entitled under
Section 8.1) or that the making or funding of Eurodollar Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Bank materially affects such Loans;

then the Agent shall promptly notify the other parties thereof and, so long as
such circumstances shall continue, (i) no affected Bank shall be under any
obligation to make or convert into Eurodollar Loans and (ii) on the last day of
the current Interest Period for each Eurodollar Loan, such Loan shall, unless
then repaid in full, automatically convert to a Base Rate Loan.

    8.3  Changes in Law Rendering Eurodollar Loans Unlawful.  If any change in,
or the adoption of any new, law or regulation, or any change in the
interpretation of any applicable law or regulation by any governmental or other
regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of any Bank cause a substantial question as to whether
it is) unlawful for any Bank to make, maintain or fund Eurodollar Loans, then
such Bank shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue, (a) such Bank shall have no obligation to
make or convert into Eurodollar Loans (but shall make Base Rate Loans
concurrently with the making of or conversion into Eurodollar Loans by the Banks
which are not so affected, in each case in an amount equal to the amount of
Eurodollar Loans which would be made or converted into by such Bank at such time
in the absence of such circumstances) and (b) on the last day of the

19

--------------------------------------------------------------------------------

current Interest Period for each Eurodollar Loan of such Bank (or, in any event,
on such earlier date as may be required by the relevant law, regulation or
interpretation), such Eurodollar Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan. Each Base Rate Loan made by a Bank
which, but for the circumstances described in the foregoing sentence, would be a
Eurodollar Loan (an "Affected Loan") shall remain outstanding for the same
period as the Group of Eurodollar Loans of which such Affected Loan would be a
part absent such circumstances.

    8.4  Funding Losses.  The Company hereby agrees that upon demand by any Bank
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the Agent), the
Company will indemnify such Bank against any net loss or expense which such Bank
may sustain or incur (including any net loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
to fund or maintain any Eurodollar Loan), as reasonably determined by such Bank,
as a result of (a) any payment, prepayment or conversion of any Eurodollar Loan
of such Bank on a date other than the last day of an Interest Period for such
Loan (including any conversion pursuant to Section 8.3) or (b) any failure of
the Company to borrow, convert or continue any Loan on a date specified therefor
in a notice of borrowing, conversion or continuation pursuant to this Agreement.
For this purpose, all notices to the Agent pursuant to this Agreement shall be
deemed to be irrevocable.

    8.5  Right of Banks to Fund through Other Offices.  Each Bank may, if it so
elects, fulfill its commitment as to any Eurodollar Loan by causing a foreign
branch or Affiliate of such Bank to make such Loan; provided that in such event
for the purposes of this Agreement such Loan shall be deemed to have been made
by such Bank and the obligation of the Company to repay such Loan shall
nevertheless be to such Bank and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

    8.6  Discretion of Banks as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Bank shall be entitled to fund
and maintain its funding of all or any part of its Loans in any manner it sees
fit, it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Bank had actually funded and
maintained each Eurodollar Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate for
such Interest Period.

     8.7  Mitigation of Circumstances; Replacement of Banks.  

    (a) Each Bank shall promptly notify the Company and the Agent of any event
of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Bank's sole judgment,
otherwise disadvantageous to such Bank) to mitigate or avoid, (i) any obligation
by the Company to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the
occurrence of any circumstances described in Section 8.2 or 8.3 (and, if any
Bank has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, such Bank shall promptly so notify
the Company and the Agent). Without limiting the foregoing, each Bank will
designate a different funding office if such designation will avoid (or reduce
the cost to the Company of) any event described in clause (i) or (ii) of the
preceding sentence and such designation will not, in such Bank's sole judgment,
be otherwise disadvantageous to such Bank.

    (b) If the Company becomes obligated to pay additional amounts to any Bank
pursuant to Section 7.6 or 8.1, or any Bank gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Agent and the Issuing Bank in their
reasonable discretion (such other bank being called a "Replacement Bank") to
purchase the Loans of such Bank and such Bank's rights hereunder, without
recourse to or warranty by, or expense to, such Bank, for a purchase price equal
to the outstanding principal

20

--------------------------------------------------------------------------------

amount of the Loans payable to such Bank plus any accrued but unpaid interest on
such Loans and all accrued but unpaid fees owed to such Bank and any other
amounts payable to such Bank under this Agreement, and to assume all the
obligations of such Bank hereunder, and, upon such purchase and assumption
(pursuant to an Assignment Agreement), such Bank shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Bank prior to the date of such
purchase and assumption) and shall be relieved from all obligations to the
Company hereunder, and the Replacement Bank shall succeed to the rights and
obligations of such Bank hereunder.

    8.8  Conclusiveness of Statements; Survival of Provisions.  Determinations
and statements of any Bank pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Banks may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

SECTION 9
WARRANTIES.

    To induce the Agent and the Banks to enter into this Agreement and to induce
the Banks to make Loans and issue and participate in Letters of Credit
hereunder, the Company warrants to the Agent and the Banks that:

    9.1  Organization.  The Company is a corporation validly existing and in
good standing under the laws of the State of Delaware; each Subsidiary is
validly existing and in good standing under the laws of the jurisdiction of its
organization; and each of the Company and each Subsidiary is duly qualified to
do business in each jurisdiction where, because of the nature of its activities
or properties, such qualification is required, except for such jurisdictions
where the failure to so qualify would not have a Material Adverse Effect.

    9.2  Authorization; No Conflict.  Each of the Company and each other Loan
Party is duly authorized to execute and deliver each Loan Document to which it
is a party, the Company is duly authorized to borrow monies hereunder and each
of the Company and each other Loan Party is duly authorized to perform its
obligations under each Loan Document to which it is a party. The execution,
delivery and performance by the Company of this Agreement and by each of the
Company and each other Loan Party of each Loan Document to which it is a party,
and the borrowings by the Company hereunder, do not and will not (a) require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with (i) any provision of law, (ii) the charter, by-laws or other
organizational documents of the Company or any other Loan Party or (iii) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon the Company or any other Loan Party or any of
their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of the Company, any Subsidiary or any other
Loan Party (other than Liens in favor of the Agent created pursuant to the
Collateral Documents).

    9.3  Validity and Binding Nature.  Each of this Agreement and each other
Loan Document to which the Company or any other Loan Party is a party is the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors' rights generally and to
general principles of equity.

    9.4  Financial Condition.  The audited consolidated financial statements of
the Company and its Subsidiaries as at December 31, 1999 and the unaudited
consolidated financial statements of the Company and the Subsidiaries as at
March 31, 2000, copies of each of which have been delivered to each Bank, were
prepared in accordance with GAAP (subject, in the case of such unaudited

21

--------------------------------------------------------------------------------

statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly the consolidated financial condition of the Company and its
Subsidiaries as at such dates and the results of their operations for the
periods then ended.

    9.5  No Material Adverse Change.  Since December 31, 1999 there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Company and its Subsidiaries taken as a
whole.

    9.6  Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Company's knowledge, threatened against the
Company or any Subsidiary which might reasonably be expected to have a Material
Adverse Effect, except as set forth in Schedule 9.6. Other than any liability
incident to such litigation or proceedings, neither the Company nor any
Subsidiary has any material contingent liabilities not listed on Schedule 9.6 or
permitted by Section 10.7.

    9.7  Ownership of Properties; Liens.  Each of the Company and each
Subsidiary owns good and, in the case of real property, marketable title to all
of its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section  10.8.

    9.8  Subsidiaries.  As of the Closing Date, the Company has no Subsidiaries
other than those listed on Schedule 9.8.

    9.9  Pension Plans.  During the five year period prior to the date of the
execution and delivery of this Agreement or the making of any Loan or the
issuance of any Letter of Credit, neither the Company nor any member of its
Controlled Group has maintained, established, sponsored or contributed to any
Pension Plan or Multiemployer Pension Plan.

    9.10  Investment Company Act.  Neither the Company nor any Subsidiary is an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940.

    9.11  Public Utility Holding Company Act.  Neither the Company nor any
Subsidiary is a "holding company", or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 1935.

    9.12  Regulation U.  The Company is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

    9.13  Taxes.  Each of the Company and each Subsidiary has filed all tax
returns and reports required by law to have been filed by it and has paid all
taxes and governmental charges thereby shown to be owing, except any such taxes
or charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

    9.14  Solvency, etc.  On the Closing Date, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, (a) each of the Company's and
each other Loan Party's assets will exceed its liabilities and (b) each of the
Company and each other Loan Party will be solvent, will be able to pay its debts
as they mature, will own property with fair saleable value greater than the
amount required to pay its debts and will have capital sufficient to carry on
its business as then constituted.

22

--------------------------------------------------------------------------------

    9.15  Environmental Matters.  

    (a)  No Violations.  Except as set forth on Schedule 9.15, neither the
Company nor any Subsidiary, nor any operator of the Company's or any
Subsidiary's properties, is in violation, or alleged violation, of any judgment,
decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including those arising under the Resource Conservation
and Recovery Act ("RCRA"), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986 or any other Environmental Law which (i) in any
single case, requires expenditures in any three-year period of $100,000.00 or
more by the Company and its Subsidiaries in penalties and/or for investigative,
removal or remedial actions or (ii) individually or in the aggregate otherwise
might reasonably be expected to have a Material Adverse Effect.

    (b)  Notices.  Except as set forth on Schedule 9.15 and for matters arising
after the Closing Date, in each case none of which could singly or in the
aggregate be expected to have a Material Adverse Effect, neither the Company nor
any Subsidiary has received notice from any third party, including any Federal,
state or local governmental authority: (a) that any one of them has been
identified by the U.S. Environmental Protection Agency as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B; (b) that any hazardous waste, as
defined by 42 U.S.C. §6903(5), any hazardous substance as defined by 42 U.S.C.
§9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any
toxic substance, oil or hazardous material or other chemical or substance
regulated by any Environmental Law (all of the foregoing, "Hazardous
Substances") which any one of them has generated, transported or disposed of has
been found at any site at which a Federal, state or local agency or other third
party has conducted a remedial investigation, removal or other response action
pursuant to any Environmental Law; (c) that the Company or any Subsidiary must
conduct a remedial investigation, removal, response action or other activity
pursuant to any Environmental Law; or (d) of any Environmental Claim.

    (c)  Handling of Hazardous Substances.  Except as set forth on
Schedule 9.15, (i) no portion of the real property or other assets of the
Company or any Subsidiary has been used for the handling, processing, storage or
disposal of Hazardous Substances except in accordance in all material respects
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on such properties;
(ii) in the course of any activities conducted by the Company, any Subsidiary or
the operators of any real property of the Company or any Subsidiary, no
Hazardous Substances have been generated or are being used on such properties
except in accordance in all material respects with applicable Environmental
Laws; (iii) there have been no Releases or threatened Releases of Hazardous
Substances on, upon, into or from any real property or other assets of the
Company or any Subsidiary, which Releases singly or in the aggregate might
reasonably be expected to have a material adverse effect on the value of such
real property or assets; (iv) there have been no Releases on, upon, from or into
any real property in the vicinity of the real property or other assets of the
Company or any Subsidiary which, through soil or groundwater contamination, may
have come to be located on, and which might reasonably be expected to have a
material adverse effect on the value of, the real property or other assets of
the Company or any Subsidiary; and (v) any Hazardous Substances generated by the
Company and its Subsidiaries have been transported offsite only by properly
licensed carriers and delivered only to treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are operating in compliance in all
material respects with such permits and applicable Environmental Laws.

    9.16  Insurance.  Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Company and its
Subsidiaries as of the Closing Date (including

23

--------------------------------------------------------------------------------

the names of all insurers, policy numbers, expiration dates, amounts and types
of coverage, annual premiums, exclusions, deductibles, self-insured retention,
and a description in reasonable detail of any self-insurance program,
retrospective rating plan, fronting arrangement or other risk assumption
arrangement involving the Company or any Subsidiary).

    9.17  Real Property.  Set forth on Schedule 9.17 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased by the Company or any Subsidiary, together with, in the case of leased
property, the name and mailing address of the lessor of such property.

    9.18  Information.  All information heretofore or contemporaneously herewith
furnished in writing by the Company or any other Loan Party to the Agent or any
Bank for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of the Company or any Subsidiary to the Agent or any Bank pursuant hereto
or in connection herewith will be, true and accurate in every material respect
on the date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by the Agent and the Banks that any
projections and forecasts provided by the Company are based on good faith
estimates and assumptions believed by the Company to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).

    9.19  Intellectual Property.  The Company and each Subsidiary owns and
possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
business of the Company and its Subsidiaries, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect.

    9.20  Burdensome Obligations.  Neither the Company nor any Subsidiary is a
party to any agreement or contract or subject to any corporate or partnership
restriction which might reasonably be expected to have a Material Adverse
Effect.

    9.21  Labor Matters.  Except as set forth on Schedule 9.21, neither the
Company nor any Subsidiary is subject to any labor or collective bargaining
agreement. There are no existing or threatened strikes, lockouts or other labor
disputes involving the Company or any Subsidiary that singly or in the aggregate
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Company and its Subsidiaries are not in
violation of the Fair Labor Standards Act or any other applicable law, rule or
regulation dealing with such matters.

    9.22  No Default.  No Event of Default or Unmatured Event of Default exists
or would result from the incurring by the Company of any Debt hereunder or under
any other Loan Document.

SECTION 10
COVENANTS.

    Until the expiration or termination of the Commitments and thereafter until
all obligations of the Company hereunder and under the other Loan Documents are
paid in full and all Letters of Credit have been terminated, the Company agrees
that, unless at any time the Required Banks shall otherwise expressly consent in
writing, it will:

     10.1  Reports, Certificates and Other Information.  Furnish to the Agent
and each Bank:

    10.1.1  Annual Report.  Promptly when available and in any event within
90 days after the close of each Fiscal Year: (a) a copy (which may be included
in the 10K Reports described below) of the annual audit report of the Company
and its Subsidiaries for such Fiscal Year, including

24

--------------------------------------------------------------------------------

therein consolidated balance sheets and statements of earnings and cash flows of
the Company and its Subsidiaries as at the end of such Fiscal Year, certified
without qualification by PriceWaterhouseCoopers LLP or other independent
auditors of recognized standing selected by the Company and reasonably
acceptable to the Required Banks, together with (i) a written statement from
such accountants to the effect that in making the examination necessary for the
signing of such annual audit report by such accountants, nothing came to their
attention that caused them to believe that the Company was not in compliance
with any provision of Section 10.6, 10.7, 10.9 or 10.10 of this Agreement
insofar as such provision relates to accounting matters or, if something has
come to their attention that caused them to believe that the Company was not in
compliance with any such provision, describing such non-compliance in reasonable
detail and (ii) a comparison with the budget for such Fiscal Year and a
comparison with the previous Fiscal Year; and (b) consolidating balance sheets
of the Company and its Subsidiaries as of the end of such Fiscal Year and a
consolidating statement of earnings for the Company and its Subsidiaries for
such Fiscal Year, certified by a Designated Person.

    10.1.2  Interim Reports.  (a) Promptly when available and in any event
within 45 days after the end of each Fiscal Quarter (except the last Fiscal
Quarter of each Fiscal Year), a copy (which may be included in the 10Q Reports
described below) of the consolidated and consolidating balance sheets of the
Company and its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated and consolidating statements of earnings and cash flows for such
Fiscal Quarter and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such Fiscal Quarter, together with a
comparison with the corresponding period of the previous Fiscal Year and a
comparison with the budget for such period of the current Fiscal Year, certified
by a Designated Person; and (b) promptly when available and in any event within
30 days after the end of each month (except the last month of each Fiscal
Quarter), consolidated and consolidating balance sheets of the Company and its
Subsidiaries as of the end of such month, together with consolidated and
consolidating statements of earnings and a consolidated statement of cash flows
for such month and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such month, together with the Company's
Financial Summary, certified by a Designated Person.

    10.1.3  Compliance Certificates.  Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a
Designated Person, containing (i) a computation of each of the financial ratios
and restrictions set forth in Section 10.6 and to the effect that such officer
has not become aware of any Event of Default or Unmatured Event of Default that
has occurred and is continuing or, if there is any such event, describing it and
the steps, if any, being taken to cure it and (ii) a written statement of the
Company's management setting forth a discussion of the Company's financial
condition, changes in financial condition and results of operations.

    10.1.4  Reports to the SEC and to Shareholders.  Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of the
Company or any Subsidiary filed with the SEC including, without limitation,
copies of the Company's 10K Report and 10Q Report (or, in either case, any
successor report) filed with the SEC; copies of all registration statements of
the Company or any Subsidiary filed with the SEC (other than on Form S-8); and
copies of all proxy statements or other communications made to security holders
generally.

25

--------------------------------------------------------------------------------

    10.1.5  Notice of Default, Litigation and ERISA Matters.  Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the Company or the Subsidiary affected thereby with
respect thereto:

    (a) the occurrence of an Event of Default or an Unmatured Event of Default;

    (b) any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by the Company to the Banks which has been instituted
or, to the knowledge of the Company, is threatened against the Company or any
Subsidiary or to which any of the properties of any thereof is subject which
might reasonably be expected to have a Material Adverse Effect;

    (c) any cancellation or material change in any insurance maintained by the
Company or any Subsidiary; or

    (d) any other event (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

    10.1.6  Borrowing Base Certificates.  Within 30 days of the end of each
Fiscal Month, a Borrowing Base Certificate dated as of the end of such month and
executed by a Designated Person on behalf of the Company; provided that at any
time an Event of Default exists, the Agent may require the Company to deliver
Borrowing Base Certificates more frequently.

    10.1.7  Management Reports.  Promptly upon the request of the Agent or any
Bank, copies of all detailed financial and management reports submitted to the
Company by independent auditors in connection with each annual or interim audit
made by such auditors of the books of the Company.

    10.1.8  Projections.  As soon as practicable, and in any event within
30 days prior to the commencement of each Fiscal Year, financial projections for
the Company and its Subsidiaries for such Fiscal Year (including an operating
budget and a cash flow budget) prepared in a manner consistent with the
projections delivered by the Company to the Banks prior to the Closing Date or
otherwise in a manner reasonably satisfactory to the Agent, accompanied by a
certificate of a Designated Person on behalf of the Company to the effect that
(a) such projections were prepared by the Company in good faith, (b) the Company
has a reasonable basis for the assumptions contained in such projections and
(c) such projections have been prepared in accordance with such assumptions, but
subject also to the understanding that such projections are not a guarantee of
future performance.

    10.1.9  Subordinated Debt Notices.  Intentionally Deleted.

    10.1.10  Year 2000 Problem.  Intentionally Deleted.

    10.1.11  Patent Schedules.  Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and the set of quarterly
financial statements pursuant to Section 10.1.2 coinciding with the end of the
second Fiscal Quarter of each of the Company's fiscal years: (a) a schedule
signed by a Designated Person describing all of the Company's and its
Subsidiaries' United States patents and patent applications; and (b) an
amendment to the Notice of Security Interest most recently filed in the United
States Patent and Trademark Office conforming such filing to the scheduled
patent and publicly available patent applications, each of which shall be in
form and substance satisfactory to the Agent and, the Company shall also furnish
such schedule and amendment contemporaneously with the furnishing of the set of
monthly financial statements pursuant to Section 10.1.2 coinciding with the end
of any Fiscal Month if the number of non-scheduled patent applications are ten
(10) or more. The Agent and each Bank agree that, except as may be required by
applicable law or regulation, or by reason of subpoena

26

--------------------------------------------------------------------------------

after providing notice thereof and an opportunity to contest unless such notice
is prohibited by the terms of the subpoena or applicable law, court order or
government action or as may be necessary or convenient for the enforcement of
the Agent's and the Banks' rights and remedies under the Loan Documents or
applicable law after the occurrence and during the continuance of any Event of
Default, neither the Agent nor such Bank will divulge, publish or otherwise
reveal, either directly or through another, to any Person (other than to an
Assignee or a Participant or a prospective Assignee or Participant) any of the
scheduled non-publicly available patent applications which the Company has
identified in writing as being confidential; provided, however, that no such
information shall be confidential when it: (x) was known to the public prior to
the date of its disclosure to the Agent and the Banks; (y) becomes known to the
public subsequent to the date of its disclosure by the Company through no act of
the Agent or any Bank, or (z) becomes known to the Agent or any Bank on a
non-confidential basis from a source other than the Company.

    10.1.12  Other Information.  Promptly from time to time, such other
information concerning the Company and its Subsidiaries as any Bank or the Agent
may reasonably request.

    10.2  Books, Records and Inspections.  Keep, and cause each Subsidiary to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each Subsidiary to permit, any Bank or the Agent or any
representative thereof to inspect the properties and operations of the Company
or such Subsidiary; and permit, and cause each Subsidiary to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), any Bank or the Agent or any representative thereof to
visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (and the Company hereby authorizes such
independent auditors to discuss such financial matters with any Bank or the
Agent or any representative thereof), and to examine (and, at the expense of the
Company or the applicable Subsidiary, photocopy extracts from) any of its books
or other records; and permit, and cause each Subsidiary to permit, the Agent and
its representatives to inspect the Inventory and other tangible assets of the
Company or such Subsidiary, to perform appraisals of the equipment of the
Company or such Subsidiary, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to Inventory, Accounts
Receivable and any other collateral. All such inspections or audits by the Agent
shall be at the Company's expense, provided that so long as no Event of Default
or Unmatured Event of Default exists, the Company shall not be required to
reimburse the Agent for appraisals more frequently than twice each calendar year
or for more than $10,000.00 per calendar year, with the pre-Closing Date
inspection not counting against such limit for the current calender year.

    10.3  Maintenance of Property; Insurance.  

    (a) Keep, and cause each Subsidiary to keep, all property useful and
necessary in the business of the Company or such Subsidiary in good working
order and condition, ordinary wear and tear excepted.

    (b) Maintain, and cause each Subsidiary to maintain, with responsible
insurance companies, such insurance as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of the Agent or any Bank, furnish
to the Agent or such Bank a certificate setting forth in reasonable detail the
nature and extent of all insurance maintained by the Company and its
Subsidiaries. The Company shall cause each issuer of an insurance policy to
provide the Agent with an endorsement (i) showing loss payable to the Agent with
respect to each policy of property or casualty insurance

27

--------------------------------------------------------------------------------

and naming the Agent and each Bank as an additional insured with respect to each
policy of insurance for liability for personal injury or property damage,
(ii) providing that 30 days' notice will be given to the Agent prior to any
cancellation of, material reduction or change in coverage provided by or other
material modification to such policy and (iii) reasonably acceptable in all
other respects to the Agent.

    (c) UNLESS THE COMPANY PROVIDES THE AGENT WITH EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY THIS AGREEMENT, THE AGENT MAY PURCHASE INSURANCE AT THE
COMPANY'S EXPENSE TO PROTECT THE AGENT'S AND THE BANKS' INTERESTS IN THE
COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT THE COMPANY'S INTERESTS.
THE COVERAGE THAT THE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST
THE COMPANY IN CONNECTION WITH THE COLLATERAL. THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE AGENT, BUT ONLY AFTER PROVIDING THE AGENT WITH
EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.
IF THE AGENT PURCHASES INSURANCE FOR THE COLLATERAL, THE COMPANY WILL BE
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER
CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE
COMPANY MAY BE ABLE TO OBTAIN ON ITS OWN.

    10.4  Compliance with Laws; Payment of Taxes and Liabilities.  (a) Comply,
and cause each Subsidiary to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; and (b) pay, and cause each Subsidiary to pay, prior
to delinquency, all taxes and other governmental charges against it or any of
its property, as well as claims of any kind which, if unpaid, might become a
Lien on any of its property; provided that the foregoing shall not require the
Company or any Subsidiary to pay any such tax or charge so long as it shall
contest the validity thereof in good faith by appropriate proceedings, shall set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, the Company's or its Subsidiary's title to its property is not materially
adversely affected or its use of such property in the ordinary course of its
business is not materially interfered with; provided further that, in all
events, the Company or its Subsidiary shall pay or cause to be paid all such
taxes, assessments, charges or levies forthwith upon the commencement of
foreclosure of any lien which may have attached as security therefor

    10.5  Maintenance of Existence, etc.  Maintain and preserve, and (subject to
Section 10.11) cause each Subsidiary to maintain and preserve, (a) its existence
and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (except in those
instances in which the failure to be qualified or in good standing does not have
a Material Adverse Effect).

    10.6  Financial Covenants.  

    10.6.1  Interest Coverage Ratio.  Not permit the Interest Coverage Ratio for
any Computation Period to be less than 4.00 to 1.0.

28

--------------------------------------------------------------------------------

    10.6.2  Total Debt to EBITDA Ratio.  Not permit the Total Debt to EBITDA
Ratio as of the last day of any Computation Period to exceed the applicable
ratio set forth below for such Computation Period:

Computation Period Ending


--------------------------------------------------------------------------------

  Total Debt to EBITDA Ratio

--------------------------------------------------------------------------------

September 30, 2000 and December 31, 2000   2.50 to 1.00 March 31, 2001 and
June 30, 2001   2.25 to 1.00 At any time thereafter   2.00 to 1.00.

    10.6.3  Capital Expenditures.  Not permit the aggregate amount of all
Capital Expenditures made by the Company and its Subsidiaries to exceed:
(a) $3,500,000.00 in the Company's Fiscal Year 2000; (b) $4,000,000.00 in the
Company's Fiscal Year 2001; (c) $4,500,000.00 in the Company's Fiscal Year 2002;
or (d) $5,500,000.00 in the Company's Fiscal Year 2003.

    10.7  Limitations on Debt.  Not, and not permit any Subsidiary to, create,
incur, assume or suffer to exist any Debt, except:

    (a) obligations under this Agreement and the other Loan Documents;

    (b) Debt secured by Liens permitted by Section 10.8(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $3,000,000.00;

    (c) Debt of Subsidiaries to the Company;

    (d) unsecured Debt of the Company to Subsidiaries;

    (e) Subordinated Debt;

    (f)  Hedging Obligations incurred for bona fide hedging purposes and not for
speculation;

    (g) Debt described on Schedule 10.7 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;
and

    (h) the Debt to be Repaid (so long as such Debt is repaid on the Closing
Date with the proceeds of the initial Loans hereunder).

    10.8  Liens.  Not, and not permit any Subsidiary to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

    (a) Liens for taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

    (b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens incurred in connection with worker's compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any deposits or advances or
borrowed money or the deferred purchase price of property or services and, in
each case, for which it maintains adequate reserves;

    (c) Liens described on Schedule 10.8;

    (d) subject to the limitation set forth in Section 10.7(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at

29

--------------------------------------------------------------------------------

the time of the acquisition thereof by the Company or any Subsidiary (and not
created in contemplation of such acquisition) and (iii) Liens that constitute
purchase money security interests on any property securing debt incurred for the
purpose of financing all or any part of the cost of acquiring such property,
provided that any such Lien attaches to such property within 60 days of the
acquisition thereof and attaches solely to the property so acquired;

    (e) attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding $250,000.00 arising in connection with court proceedings, provided
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

    (f)  easements, rights of way, restrictions, minor defects or irregularities
in title and other similar Liens not interfering in any material respect with
the ordinary conduct of the business of the Company or any Subsidiary; and

    (g) Liens arising under the Loan Documents.

    10.9  Operating Leases.  Not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Company
and its Subsidiaries (on a consolidated basis) to exceed $2,000,000.00 in any
Fiscal Year.

    10.10  Restricted Payments.  Not, and not permit any Subsidiary to, (a) make
any distribution to any of its shareholders, (b) purchase or redeem any of its
capital stock or other equity interests or any warrants, options or other rights
in respect thereof, (c) pay any management fees or similar fees to any of its
shareholders or any Affiliate thereof, (d) make any redemption, prepayment,
defeasance or repurchase of any Subordinated Debt or (e) set aside funds for any
of the foregoing. Notwithstanding the foregoing, any Subsidiary may pay
dividends or make other distributions to the Company or to a Wholly-Owned
Subsidiary.

    10.11  Mergers, Consolidations, Sales.  Not, and not permit any Subsidiary
to, be a party to any merger or consolidation, or purchase or otherwise acquire
all or substantially all of the assets or any stock of any class of, or any
partnership or joint venture interest in, any other Person, or, except in the
ordinary course of its business, sell, transfer, convey or lease all or any
substantial part of its assets, or sell or assign with or without recourse any
receivables, except for (a) any such merger, consolidation, sale, transfer,
conveyance, lease or assignment of or by any Wholly-Owned Subsidiary into the
Company or into, with or to any other Wholly-Owned Subsidiary; (b) any such
purchase or other acquisition by the Company or any Wholly-Owned Subsidiary of
the assets or stock of any Wholly-Owned Subsidiary; and (c) sales and
dispositions of assets (including the stock of Subsidiaries) for at least fair
market value (as determined by the Board of Directors of the Company) so long as
the net book value of all assets sold or otherwise disposed of in any Fiscal
Year does not exceed 10% of the net book value of the consolidated assets of the
Company and its Subsidiaries as of the last day of the preceding Fiscal Year.

    10.12  Modification of Organizational Documents.  Not permit the Certificate
or Articles of Incorporation, By-Laws or other organizational documents of the
Company or any Subsidiary to be amended or modified in any way which might
reasonably be expected to materially adversely affect the interests of the
Banks.

    10.13  Use of Proceeds.  Use the proceeds of the Loans, and the Letters of
Credit, solely to refinance existing Debt and for working capital and other
general corporate purposes; and not use or permit any proceeds of any Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of "purchasing or carrying" any Margin Stock.

30

--------------------------------------------------------------------------------

    10.14  Further Assurances.  

    (a) Take, and cause each Subsidiary to take, such actions as are necessary
or as the Agent or the Required Banks may reasonably request from time to time
(including the execution and delivery of guaranties, security agreements, pledge
agreements, mortgages, deeds of trust, financing statements and other documents,
the filing or recording of any of the foregoing, and the delivery of stock
certificates and other collateral with respect to which perfection is obtained
by possession) to ensure that (i) the obligations of the Company hereunder and
under the other Loan Documents (A) are secured by substantially all of the
assets of the Company and (B) guaranteed by all of its Subsidiaries (including,
promptly upon the acquisition or creation thereof, any Subsidiary acquired or
created after the date hereof) by execution of a counterpart of the Guaranty and
(ii) the obligations of each Subsidiary under the Guaranty are secured by
substantially all of the assets of such Subsidiary.

    (b) By no later than 90 days after the Closing Date, enter into cash
management agreements that are satisfactory to the Agent, in its sole
discretion, and by no later than 30 days after the Closing Date, cause each
financial institution (other than the Agent) at which the Company or any
Subsidiary maintains any lockbox, deposit account or other similar account as of
the Closing Date to deliver to the Agent a writing, in form and substance
satisfactory to the Agent, (i) acknowledging and consenting to the security
interest of the Agent in such lockbox or account and all cash, checks, drafts
and other instruments or writings for the payment of money from time to time
therein, (ii) confirming such financial institution's agreement to follow the
instructions of the Agent with respect to all such cash, checks, drafts and
other instruments or writings for the payment of money following receipt from
the Agent of notice of the occurrence of any Event of Default or Unmatured Event
of Default and (iii) waiving all rights of setoff and banker's lien on all items
held in any such lockbox or account (other than with respect to payment of fees
and expenses for account services).

    (c) By no later than 30 days after the Closing Date, cause each landlord or
lessor of any of the Company's or any of Subsidiaries' business locations
described on Schedule 9.17 to execute and deliver to the Agent a landlord waiver
in form and substance satisfactory to the Agent, in its sole discretion.

    10.15  Transactions with Affiliates.  Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Company and its
Subsidiaries) which is on terms which are less favorable than are obtainable
from any Person which is not one of its Affiliates; provided that this Section
shall not restrict the payment or grant of the following in the ordinary course
of business approved by the Company's board of directors or shareholders:
(a) directors' fees; (b) indemnity payments to directors, officers or employees;
(c) payments pursuant to employment agreements; or (d) grants of options or
other equity arrangements with directors, officers or employees but any
repurchases thereof or other payments thereon are subject to Section 10.10.

    10.16  Employee Benefit Plans.  Not, and not permit any member of the
Controlled Group, to maintain, establish, sponsor or contribute to any Pension
Plan or any Multiemployer Pension Plan.

    10.17  Environmental Matters.  

    (a) If any Release or Disposal of Hazardous Substances shall occur or shall
have occurred on any real property or any other assets of the Company or any
Subsidiary, the Company shall, or shall cause the applicable Subsidiary to,
cause the prompt containment and removal of such Hazardous Substances and the
remediation of such real property or other assets as necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Company shall, and
shall cause each

31

--------------------------------------------------------------------------------

Subsidiary to, comply with any valid Federal or state judicial or administrative
order requiring the performance at any real property of the Company or any
Subsidiary of activities in response to the Release or threatened Release of a
Hazardous Substance.

    (b) To the extent that the transportation of "hazardous waste" as defined by
RCRA is permitted by this Agreement, the Company shall, and shall cause its
Subsidiaries to, dispose of such hazardous waste only at licensed disposal
facilities operating in compliance with Environmental Laws.

    10.18  Unconditional Purchase Obligations.  Not, and not permit any
Subsidiary to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services; provided that the foregoing
does not prohibit the payment of any reasonable termination fees pursuant to any
vendor contract entered into in the ordinary course of business.

    10.19  Inconsistent Agreements.  Not, and not permit any Subsidiary to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by the
Company or any Subsidiary of any of its obligations hereunder or under any other
Loan Document, (b) prohibit the Company or any Subsidiary from granting to the
Agent, for the benefit of the Banks, a Lien on any of its assets or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Company or any other applicable Subsidiary, or pay any Debt owed to the
Company or any other Subsidiary, (ii) make loans or advances to the Company or
(iii) transfer any of its assets or properties to the Company.

    10.20  Business Activities.  Not, and not permit any Subsidiary to, engage
in any material line of business other than the businesses engaged in on the
date hereof and businesses reasonably related thereto.

    10.21  Investments.  Not, and not permit any Subsidiary to, make or permit
to exist any Investment in any other Person, except (without duplication) the
following:

    (a) contributions by the Company to the capital of any of its Subsidiaries,
or by any such Subsidiary to the capital of any of its Subsidiaries;

    (b) in the ordinary course of business, Investments by the Company in any
Subsidiary or by any Subsidiary in the Company, by way of intercompany loans,
advances or guaranties, all to the extent permitted by Section 10.7;

    (c) Suretyship Liabilities permitted by Section 10.7;

    (d) Cash Equivalent Investments;

    (e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued to
third parties) which are maintained with any bank other than a Bank shall not at
any time exceed $100,000.00;

    (f)  Investments in securities of account debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors; and

    (h) Investments listed on Schedule 10.21;

provided that (x) any Investment which when made complies with the requirements
of the definition of the term "Cash Equivalent Investment" may continue to be
held notwithstanding that such Investment if

32

--------------------------------------------------------------------------------

made thereafter would not comply with such requirements; (y) no Investment
otherwise permitted by clause (b), or (c), shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists; and (z) all Cash Equivalent Investments shall
be held in accounts only in accordance with the cash management agreements
described in Section 10.14(b) or, until such agreements have been entered into,
in accounts subject to a control agreement satisfactory to the Agent, in its
sole discretion.

    10.22  Restriction of Amendments to Certain Documents.  Intentionally
Deleted.

    10.23  Fiscal Year.  Not change its Fiscal Year.

    10.24  Cancellation of Debt.  Not, and not permit any Subsidiary to, cancel
any claim or debt owing to it, except for reasonable consideration or in the
ordinary course of business, and except for the cancellation of debts or claims
not to exceed $10,000.00 in any Fiscal Year.

    10.25  Foreign Operations.  Not, and not permit any Subsidiary to, maintain
any tangible Collateral outside the United States of America in excess of
$500,000.00 in the aggregate for all such tangible Collateral.

SECTION 11
EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

    The obligation of each Bank to make its Loans and of the Issuing Bank to
issue Letters of Credit is subject to the following conditions precedent:

    11.1  Initial Credit Extension.  The obligation of the Banks to make the
initial Loans and the obligation of the Issuing Bank to issue its initial Letter
of Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 11.2, subject to the conditions precedent that all Debt to
be Repaid has been (or concurrently with the initial borrowing will be) paid in
full, and that all agreements and instruments governing the Debt to be Repaid
and that all Liens securing such Debt to be Repaid have been (or concurrently
with the initial borrowing will be) terminated; and (b) all of the following,
each duly executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Agent), in form and substance satisfactory to the Agent (and
the date on which all such conditions precedent have been satisfied or waived in
writing by the Agent and the Banks is called the "Closing Date"):

    11.1.1  Notes.  The Notes.

    11.1.2  Resolutions.  Certified copies of resolutions of the Board of
Directors of the Company authorizing the execution, delivery and performance by
the Company of this Agreement, the Notes and the other Loan Documents to which
the Company is a party; and certified copies of resolutions of the Board of
Directors of each other Loan Party authorizing the execution, delivery and
performance by such Loan Party of each Loan Document to which such entity is a
party.

    11.1.3  Consents, etc.  Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Company and
each other Loan Party of the documents referred to in this Section  11.

    11.1.4  Incumbency and Signature Certificates.  A certificate of the
Secretary or an Assistant Secretary (or other appropriate representative) of
each Loan Party certifying the names of the officer or officers of such entity
authorized to sign the Loan Documents to which such entity is a party, together
with a sample of the true signature of each such officer (it being understood
that the Agent and each Bank may conclusively rely on each such certificate
until formally advised by a like certificate of any changes therein).

33

--------------------------------------------------------------------------------

    11.1.5  Guaranty.  Intentionally Deleted.

    11.1.6  Security Agreement.  A counterpart of the Security Agreement
executed by the Company and each Subsidiary.

    11.1.7  Pledge Agreements.  Intentionally Deleted.

    11.1.8  Opinions of Counsel.  The opinion of Oppenheimer Wolff & Donnelly
LLP, counsel to the Company and the other Loan Parties substantially in the form
of Exhibit F.

    11.1.9  Insurance.  Evidence satisfactory to the Agent of the existence of
insurance required to be maintained pursuant to Section 10.3(b), together with
evidence that the Agent has been named as a lender's loss payee and an
additional insured on all related insurance policies and an assignment of
business interruption insurance.

    11.1.10  Copies of Documents.  Intentionally Deleted.

    11.1.11  Payment of Fees.  Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Agent to the extent
invoiced prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute the Agent's reasonable estimate of Attorney Costs
incurred or to be incurred by the Agent through the closing proceedings
(provided that such estimate shall not thereafter preclude final settling of
accounts between the Company and the Agent); provided further that the Agent and
the Banks agree that the Company's liability to reimburse the Agent and the
Banks for their attorneys' fees and legal expenses incurred in connection with
the preparation of this Agreement and the other Loan Documents shall be limited
to the Agent's special counsel, Fabyanske, Westra & Hart, P.A., and then to the
sum of $15,000.00 plus out-of-pocket expenses.

    11.1.12  Solvency Certificate.  A Solvency Certificate, substantially in the
form of Exhibit G, executed by a Designated Person.

    11.1.13  Search Results; Lien Terminations.  Certified copies of Uniform
Commercial Code Requests for Information or Copies (Form UCC-11), or a similar
search report certified by a party acceptable to the Agent, dated a date
reasonably near to the Closing Date, listing all effective financing statements
which name the Company and each Subsidiary (under their present names and any
previous names) as debtors and which are filed in the jurisdictions in which
filings are to be made pursuant to the Collateral Documents, together with
(i) copies of such financing statements, (ii) executed copies of proper Uniform
Commercial Code Form UCC-3 termination statements, if any, necessary to release
all Liens and other rights of any Person in any collateral described in the
Collateral Documents previously granted by any Person (other than Liens
permitted by Section 10.8) and (iii) such other Uniform Commercial Code Form
UCC-3 termination statements as the Agent may reasonably request.

    11.1.14  Filings, Registrations and Recordings.  The Agent shall have
received each document (including Uniform Commercial Code financing statements)
required by the Collateral Documents or under law or reasonably requested by the
Agent to be filed, registered or recorded in order to create in favor of the
Agent, for the benefit of the Banks, a perfected Lien on the collateral
described therein, prior and superior to any other Person, in proper form for
filing, registration or recording.

    11.1.15  Closing Certificate.  A certificate signed by a Designated Person
of the Company dated as of the Closing Date, affirming the matters set for in
Section 11.2.1 as of the Closing Date.

    11.1.16  Borrowing Base Certificate.  A Borrowing Base Certificate dated as
of the Closing Date.

34

--------------------------------------------------------------------------------

    11.1.17  Master Letter of Credit Agreement.  The Master Letter of Credit
Agreement.

    11.1.18  Other.  Such other documents as the Agent or any Bank may
reasonably request.

    11.2  Conditions.  The obligation (a) of each Bank to make each Loan and
(b) of the Issuing Bank to issue each Letter of Credit is subject to the
following further conditions precedent that:

    11.2.1  Compliance with Warranties, No Default, etc.  Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:

    (a) the representations and warranties of the Company and each Subsidiary
set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects with the same effect as if then made (except to
the extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and

    (b) no Event of Default, Unmatured Event of Default or Material Adverse
Effect shall have then occurred and be continuing.

    11.2.2  Confirmatory Certificate.  If requested by the Agent or any Bank,
the Agent shall have received (in sufficient counterparts to provide one to each
Bank) a certificate dated the date of such requested Loan or Letter of Credit
and signed by a duly authorized representative of the Company as to the matters
set out in Section 11.2.1 (it being understood that each request by the Company
for the making of a Loan or the issuance of a Letter of Credit shall be deemed
to constitute a warranty by the Company that the conditions precedent set forth
in Section 11.2.1 will be satisfied at the time of the making of such Loan or
the issuance of such Letter of Credit), together with such other documents as
the Agent or any Bank may reasonably request in support thereof.

SECTION 12
EVENTS OF DEFAULT AND THEIR EFFECT.

    12.1  Events of Default.  Each of the following shall constitute an Event of
Default under this Agreement:

    12.1.1  Non-Payment of the Loans, etc.  Default in the payment when due of
the principal of any Loan, or default, and continuance thereof for five days, in
the payment when due of any interest, fee, reimbursement obligation with respect
to any Letter of Credit or other amount payable by the Company hereunder or
under any other Loan Document.

    12.1.2  Non-Payment of Other Debt.  Any default shall occur under the terms
applicable to any Debt of the Company or any Subsidiary in an aggregate amount
(for all such Debt so affected) exceeding $500,000.00 and such default shall
(a) consist of the failure to pay such Debt when due, whether by acceleration or
otherwise, (b) accelerate the maturity of such Debt or permit the holder or
holders thereof, or any trustee or agent for such holder or holders, to cause
such Debt to become due and payable (or require the Company or any Subsidiary to
purchase or redeem such Debt) prior to its expressed maturity; or (c) continue
for more than the period of grace, if any, applicable thereto and shall have the
effect of causing, or permitting (any required notice having been given and
grace period having expired) the holder of any such Debt or any trustee or other
Person acting on behalf of such holder to cause such Debt to become due prior to
its stated maturity or to realize upon any collateral given as security
therefor.

    12.1.3  Other Material Obligations.  Default in the payment when due, or in
the performance or observance of, any material obligation of, or condition
agreed to by, the Company

35

--------------------------------------------------------------------------------

or any Subsidiary with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.

    12.1.4  Bankruptcy, Insolvency, etc.  The Company or any Subsidiary becomes
insolvent or generally fails to pay, or admits in writing its inability or
refusal to pay, debts as they become due; or the Company or any Subsidiary
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for the Company or such Subsidiary or any property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Company or any Subsidiary or for a
substantial part of the property of any thereof and is not discharged within
60 days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of the Company or any
Subsidiary, and if such case or proceeding is not commenced by the Company or
such Subsidiary, it is consented to or acquiesced in by the Company or such
Subsidiary, or remains for 60 days undismissed; or the Company or any Subsidiary
takes any action to authorize, or in furtherance of, any of the foregoing.

    12.1.5  Non-Compliance with Loan Documents.  (a) Failure by the Company to
comply with or to perform any covenant set forth in Sections 10.1.5(a), or 10.5
through 10.22; or (b) failure by the Company to comply with or to perform any
other provision of this Agreement or any other Loan Document (and not
constituting an Event of Default under any other provision of this Section 12)
and continuance of such failure described in this clause (b) for 30 days.

    12.1.6  Warranties.  Any warranty made by the Company or any Subsidiary
herein or any other Loan Document is breached or is false or misleading in any
material respect, or any schedule, certificate, financial statement, report,
notice or other writing furnished by the Company or any Subsidiary to the Agent
or any Bank in connection herewith is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified.

    12.1.7  Pension Plans.  Intentionally Deleted.

    12.1.8  Judgments.  Final judgments which exceed an aggregate of
$1,000,000.00 shall be rendered against the Company or any Subsidiary and shall
not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 30 days after entry or filing of such judgments.

    12.1.9  Invalidity of Guaranty, etc.  Any Guaranty shall cease to be in full
force and effect with respect to either of any Subsidiary; or any Subsidiary (or
any Person by, through or on behalf of such Subsidiary) shall contest in any
manner the validity, binding nature or enforceability of the Guaranty with
respect to such Subsidiary.

    12.1.10  Invalidity of Collateral Documents, etc.  Any Collateral Document
shall cease to be in full force and effect; or the Company or any Subsidiary (or
any Person by, through or on behalf of the Company or any Subsidiary) shall
contest in any manner the validity, binding nature or enforceability of any
Collateral Document.

    12.1.11  Invalidity of Subordination Provisions, etc.  Any subordination
provision in any document or instrument governing Subordinated Debt, or any
subordination provision in any guaranty by any Subsidiary of any Subordinated
Debt, shall cease to be in full force and effect, or the Company or any other
Person (including the holder of any applicable Subordinated Debt) shall contest
in any manner the validity, binding nature or enforceability of any such
provision.

    12.1.12  Change of Control.  (a) Any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, but
excluding any Specified Person (as

36

--------------------------------------------------------------------------------

defined below)) shall acquire beneficial ownership (within the meaning of
Rule 13d-3 promulgated under such Act) of more than 20% (or, if greater, the
percentage owned by the Specified Persons of the outstanding securities (on a
fully diluted basis and taking into account any securities or contract rights
exercisable, exchangeable or convertible into equity securities) of the Company
having voting rights in the election of directors under normal circumstances; or
(b) a majority of the members of the Board of Directors of the Company shall
cease to be Continuing Members. For purposes of the foregoing, "Continuing
Member" means a member of the Board of Directors of the Company who either
(i) was a member of the Company's Board of Directors on the day before the
Closing Date and has been such continuously thereafter or (ii) became a member
of such Board of Directors after the day before the Closing Date and whose
election or nomination for election was approved by a vote of the majority of
the Continuing Members then members of the Company's Board of Directors; and
"Specified Person" means TA Associates, St. Paul Venture Capital and/or Robert
P.Cummins and trustees of trusts created by Robert P. Cummins for the benefit or
himself and his heirs.

    12.2  Effect of Event of Default.  If any Event of Default described in
Section 12.1.4 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loans and all other obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to Cash Collateralize all Letters of Credit, all without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, the Agent (upon written request of the
Required Banks) shall declare the Commitments (if they have not theretofore
terminated) to be terminated and/or declare all Loans and all other obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all Letters of Credit, whereupon the Commitments (if they have not
theretofore terminated) shall immediately terminate and/or all Loans and all
other obligations hereunder shall become immediately due and payable and/or the
Company shall immediately become obligated to Cash Collateralize all Letters of
Credit, all without presentment, demand, protest or notice of any kind. The
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Notwithstanding the
foregoing, the effect as an Event of Default of any event described in
Section 12.1.1 or Section 12.1.4 may be waived by the written concurrence of all
of the Banks, and the effect as an Event of Default of any other event described
in this Section 12 may be waived by the written concurrence of the Required
Banks. Any cash collateral delivered hereunder shall be held by the Agent
(without liability for interest thereon) and applied to obligations arising in
connection with any drawing under a Letter of Credit. After the expiration or
termination of all Letters of Credit, such cash collateral shall be applied by
the Agent to any remaining obligations hereunder and any excess shall be
delivered to the Company or as a court of competent jurisdiction may elect.

SECTION 13
THE AGENT.

    13.1  Appointment and Authorization.  

    (a) Each Bank hereby irrevocably (subject to Section 13.9) appoints,
designates and authorizes the Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.

37

--------------------------------------------------------------------------------

    (b) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith. The
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agent in this Section 13 with respect to any acts taken or omissions suffered by
the Issuing Bank in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term "Agent", as used in
this Section 13, included the Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Issuing Bank.

    13.2  Delegation of Duties.  The Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

    13.3  Liability of Agent.  None of the Agent nor any of its directors,
officers, employees or agents shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Banks for any recital, statement, representation or warranty made
by the Company or any Subsidiary or Affiliate of the Company, or any officer
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of the Company or any other party to any Loan Document to perform its
obligations hereunder or thereunder. The Agent shall not be under any obligation
to any Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Company or any of the Company's Subsidiaries or Affiliates.

    13.4  Reliance by Agent.  The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Company), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Banks as it deems appropriate and, if it
so requests, confirmation from the Banks of their obligation to indemnify the
Agent against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Banks and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Banks.

    13.5  Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Agent for the account of the Banks, unless the Agent
shall have received written notice from a Bank or the Company referring to this
Agreement, describing such Event of Default or Unmatured Event of Default and
stating that such notice is a "notice of default". The Agent will notify the
Banks of its receipt of any such notice. The Agent shall take such action with
respect to such Event of Default or Unmatured Event of Default as may be
requested by the Required Banks in accordance with Section 12; provided that
unless and until the Agent has received any such request, the Agent may (but
shall not be obligated to) take such

38

--------------------------------------------------------------------------------

action, or refrain from taking such action, with respect to such Event of
Default or Unmatured Event of Default as it shall deem advisable or in the best
interest of the Banks.

    13.6  Credit Decision.  Each Bank acknowledges that the Agent has not made
any representation or warranty to it, and that no act by the Agent hereafter
taken, including any review of the affairs of the Company and its Subsidiaries,
shall be deemed to constitute any representation or warranty by the Agent to any
Bank. Each Bank represents to the Agent that it has, independently and without
reliance upon the Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and made its own decision
to enter into this Agreement and to extend credit to the Company hereunder. Each
Bank also represents that it will, independently and without reliance upon the
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Company. Except for notices, reports and
other documents expressly herein required to be furnished to the Banks by the
Agent, the Agent shall not have any duty or responsibility to provide any Bank
with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of the
Company which may come into the possession of the Agent.

    13.7  Indemnification.  Whether or not the transactions contemplated hereby
are consummated, the Banks shall indemnify upon demand the Agent and its
directors, officers, employees and agents (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so), pro rata, from and against any and all Indemnified Liabilities; provided
that no Bank shall be liable for any payment to any such Person of any portion
of the Indemnified Liabilities resulting from such Person's gross negligence or
willful misconduct. Without limitation of the foregoing, each Bank shall
reimburse the Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Company. The undertaking in
this Section shall survive repayment of the Loans, cancellation of the Notes,
expiration or termination of the Letters of Credit, any foreclosure under, or
modification, release or discharge of, any or all of the Collateral Documents,
termination of this Agreement and the resignation or replacement of the Agent.

    13.8  Agent in Individual Capacity.  LaSalle and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Company and its
Subsidiaries and Affiliates as though LaSalle were not the Agent or the Issuing
Bank hereunder and without notice to or consent of the Banks. The Banks
acknowledge that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company or such Affiliate) and acknowledge that the Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Bank and may exercise the same as though LaSalle
were not the Agent and the Issuing Bank, and the terms "Bank" and "Banks"
include LaSalle and its Affiliates, to the extent applicable, in their
individual capacities.

    13.9  Successor Agent.  The Agent may resign as Agent upon 30 days' notice
to the Banks. If the Agent resigns under this Agreement, the Required Banks
shall, with (so long as no Event of Default

39

--------------------------------------------------------------------------------

exists) the consent of the Company (which shall not be unreasonably withheld or
delayed), appoint from among the Banks a successor agent for the Banks. If no
successor agent is appointed prior to the effective date of the resignation of
the Agent, the Agent may appoint, after consulting with the Banks and the
Company, a successor agent from among the Banks. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term "Agent"
shall mean such successor agent, and the retiring Agent's appointment, powers
and duties as Agent shall be terminated. After any retiring Agent's resignation
hereunder as Agent, the provisions of this Section 13 and Sections 14.6 and
14.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement. If no successor agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent's notice of resignation, the retiring Agent's resignation shall
nevertheless thereupon become effective and the Banks shall perform all of the
duties of the Agent hereunder until such time, if any, as the Required Banks
appoint a successor agent as provided for above.

    13.10  Collateral Matters.  The Banks irrevocably authorize the Agent, at
its option and in its discretion, (a) to release any Lien granted to or held by
the Agent under any Collateral Document (i) upon termination of the Commitments
and payment in full of all Loans and all other obligations of the Company
hereunder and the expiration or termination of all Letters of Credit;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder; or (iii) subject to
Section 14.1, if approved, authorized or ratified in writing by the Required
Banks; or (b) to subordinate its interest in any collateral to any holder of a
Lien on such collateral which is permitted by clause (d)(i) or (d)(iii) of
Section 10.8 (it being understood that the Agent may conclusively rely on a
certificate from the Company in determining whether the Debt secured by any such
Lien is permitted by Section 10.7(b)). Upon request by the Agent at any time,
the Banks will confirm in writing the Agent's authority to release, or
subordinate its interest in, particular types or items of collateral pursuant to
this Section 13.10.

SECTION 14
GENERAL.

    14.1  Waiver; Amendments.  No delay on the part of the Agent or any Bank in
the exercise of any right, power or remedy shall operate as a waiver thereof,
nor shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the Notes shall in any event be
effective unless the same shall be in writing and signed and delivered by Banks
having an aggregate Pro Rata Share of not less than the aggregate Pro Rata Share
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement or the Notes, by the Required
Banks, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment, modification, waiver or consent shall change the Pro Rata
Share of any Bank without the consent of such Bank. No amendment, modification,
waiver or consent shall (a) increase the Revolving Commitment Amount, (b) extend
the date for payment of any principal of or interest on the Loans or any fees
payable hereunder, (c) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, (d) release the Guaranty or all
or any substantial part of the collateral granted under the Collateral
Documents, (e) reduce the aggregate Pro Rata Share required to effect an
amendment, modification, waiver or consent, (f) affect the definition of
"Borrowing Base" or any of its constituent parts in any manner which increases
the amount available to the Borrower, or (g) affect Section 12, without, in each
case, the consent of all Banks. No provision of Section 13 or other provision of
this Agreement affecting the Agent in its capacity as such shall be amended,
modified or waived without the consent of the Agent. No provision of this
Agreement relating to the rights or duties of the Issuing Bank in its capacity
as

40

--------------------------------------------------------------------------------

such shall be amended, modified or waived without the consent of the Issuing
Bank. No Bank's Commitment shall be increased without such Bank's prior written
consent.

    14.2  Confirmations.  The Company and each holder of a Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Agent) the
aggregate unpaid principal amount of the Loans then outstanding under such Note.

    14.3  Notices.  Except as otherwise provided in Sections 2.2.2 and 2.2.3,
all notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Schedule 14.3 or
at such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the Agent shall
be entitled to rely on telephonic instructions from any person that the Agent in
good faith believes is an authorized officer or authorized employee of the
Company, and the Company shall hold the Agent and each other Bank harmless from
any loss, cost or expense resulting from any such reliance.

    14.4  Computations.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the Agent that
the Company wishes to amend any covenant in Section 10 to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if the Agent notifies the Company that the Required Banks wish to amend
Section 10 for such purpose), then the Company's compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Required Banks.

    14.5  Regulation U.  Each Bank represents that it in good faith is not
relying, either directly or indirectly, upon any Margin Stock as collateral
security for the extension or maintenance by it of any credit provided for in
this Agreement.

    14.6  Costs, Expenses and Taxes.  The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent (including Attorney
Costs) in connection with the preparation, execution, syndication, delivery and
administration of this Agreement, the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (including any amendment, supplement or waiver to any Loan
Document), and all reasonable out-of-pocket costs and expenses (including
Attorney Costs) incurred by the Agent and each Bank after an Event of Default in
connection with the enforcement of this Agreement, the other Loan Documents or
any such other documents; provided that the Company's liability for the Attorney
Costs with respect to the preparation, execution, syndication, and delivery of
this Agreement and the other Loan Documents is limited by Section 11.1.11. In
addition, the Company agrees to pay, and to save the Agent and the Banks
harmless from all liability for, (a) any stamp or other taxes (excluding income
taxes and franchise taxes based on net income) which may be payable in
connection with the execution and delivery of this Agreement, the borrowings
hereunder, the issuance of the Notes or the execution and delivery of any other
Loan Document or any other document provided for herein or delivered or to be
delivered hereunder or in connection herewith and (b) any fees of the Company's
auditors in connection with any reasonable exercise by the Agent and the Banks
of their rights pursuant to Section 10.2. All obligations provided for in this
Section 14.6 shall survive repayment of the

41

--------------------------------------------------------------------------------

Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement.

    14.7  Subsidiary References.  The provisions of this Agreement relating to
Subsidiaries shall apply only during such times as the Company has one or more
Subsidiaries.

    14.8  Captions.  Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

    14.9  Assignments; Participations.  

    14.9.1  Assignments.  Any Bank may, with the prior written consents of the
Issuing Bank and the Agent and (so long as no Event of Default exists) the
Company (which consents shall not be unreasonably delayed or withheld and, in
any event, shall not be required for an assignment by a Bank to one of its
Affiliates), at any time assign and delegate to one or more commercial banks or
other Persons (any Person to whom such an assignment and delegation is to be
made being herein called an "Assignee") all or any fraction of such Bank's Loans
and Commitment (which assignment and delegation shall be of a constant, and not
a varying, percentage of all the assigning Bank's Loans and Commitment) in a
minimum aggregate amount equal to the lesser of (a) the amount of the assigning
Bank's Pro Rata Share of the Revolving Commitment Amount and (b) $5,000,000.00;
provided that (x) no assignment and delegation may be made to any Person if, at
the time of such assignment and delegation, the Company would be obligated to
pay any greater amount under Section 7.6 or Section 8 to the Assignee than the
Company is then obligated to pay to the assigning Bank under such Sections (and
if any assignment is made in violation of the foregoing, the Company will not be
required to pay the incremental amounts) and (y) the Company and the Agent shall
be entitled to continue to deal solely and directly with such Bank in connection
with the interests so assigned and delegated to an Assignee until the date when
all of the following conditions shall have been met:

     (i) five Business Days (or such lesser period of time as the Agent and the
assigning Bank shall agree) shall have passed after written notice of such
assignment and delegation, together with payment instructions, addresses and
related information with respect to such Assignee, shall have been given to the
Company and the Agent by such assigning Bank and the Assignee,

    (ii) the assigning Bank and the Assignee shall have executed and delivered
to the Company and the Agent an assignment agreement substantially in the form
of Exhibit E (an "Assignment Agreement"), together with any documents required
to be delivered thereunder, which Assignment Agreement shall have been accepted
by the Agent, and

    (iii) except in the case of an assignment by a Bank to one of its
Affiliates, the assigning Bank or the Assignee shall have paid the Agent a
processing fee of $3,500.

From and after the date on which the conditions described above have been met,
(x) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Bank hereunder and (y) the assigning Bank, to the
extent that rights and obligations hereunder have been assigned and delegated by
it pursuant to such Assignment Agreement, shall be released from its obligations
hereunder. Within five Business Days after effectiveness of any assignment and
delegation, the Company shall execute and deliver to the Agent (for delivery to
the Assignee and the Assignor, as applicable) a new Note in the principal amount
of the Assignee's Pro Rata Share of the Revolving Commitment Amount and, if the
assigning Bank has retained a Commitment hereunder, a replacement Note in the
principal amount of the Pro Rata Share of the Revolving Commitment Amount
retained by the assigning Bank (such Note to be in exchange for, but not in
payment of, the predecessor Note held by such assigning Bank). Each such

42

--------------------------------------------------------------------------------

Note shall be dated the effective date of such assignment. The assigning Bank
shall mark the predecessor Note "exchanged" and deliver it to the Company.
Accrued interest on that part of the predecessor Note being assigned shall be
paid as provided in the Assignment Agreement. Accrued interest and fees on that
part of the predecessor Note not being assigned shall be paid to the assigning
Bank. Accrued interest and accrued fees shall be paid at the same time or times
provided in the predecessor Note and in this Agreement. Any attempted assignment
and delegation not made in accordance with this Section 14.9.1 shall be null and
void.

    Notwithstanding the foregoing provisions of this Section 14.9.1 or any other
provision of this Agreement, any Bank may at any time assign all or any portion
of its Loans and its Note to a Federal Reserve Bank (but no such assignment
shall release any Bank from any of its obligations hereunder).

    14.9.2  Participations.  Any Bank may at any time sell to one or more
commercial banks or other Persons participating interests in any Loan owing to
such Bank, the Note held by such Bank, the Commitment of such Bank, the direct
or participation interest of such Bank in any Letter of Credit or any other
interest of such Bank hereunder (any Person purchasing any such participating
interest being herein called a "Participant"). In the event of a sale by a Bank
of a participating interest to a Participant, (a) such Bank shall remain the
holder of its Note for all purposes of this Agreement, (b) the Company and the
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank's rights and obligations hereunder and (c) all amounts payable by
the Company shall be determined as if such Bank had not sold such participation
and shall be paid directly to such Bank. No Participant shall have any direct or
indirect voting rights hereunder except with respect to any of the events
described in the fourth sentence of Section 14.1. Each Bank agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Bank enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement and the Notes are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement, any Note and with respect to any Letter of
Credit to the same extent as if the amount of its participating interest were
owing directly to it as a Bank under this Agreement or such Note; provided that
such right of setoff shall be subject to the obligation of each Participant to
share with the Banks, and the Banks agree to share with each Participant, as
provided in Section 7.5. The Company also agrees that each Participant shall be
entitled to the benefits of Section 7.6 and Section 8 as if it were a Bank
(provided that no Participant shall receive any greater compensation pursuant to
Section 7.6 or Section 8 than would have been paid to the participating Bank if
no participation had been sold).

    14.10  Governing Law.  This Agreement and each Note shall be a contract made
under and governed by the internal laws of the State of Minnesota applicable to
contracts made and to be performed entirely within such State. Whenever possible
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of the Company and rights of the Agent and the Banks
expressed herein or in any other Loan Document shall be in addition to and not
in limitation of those provided by applicable law.

    14.11  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.

    14.12  Successors and Assigns.  This Agreement shall be binding upon the
Company, the Banks and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Company, the Banks and the Agent and the
successors and assigns of the Banks and the Agent.

43

--------------------------------------------------------------------------------

    14.13  Indemnification by the Company.  In consideration of the execution
and delivery of this Agreement by the Agent and the Banks and the agreement to
extend the Commitments provided hereunder, the Company hereby agrees to
indemnify, exonerate and hold the Agent, each Bank and each of the officers,
directors, employees, Affiliates and agents of the Agent and each Bank (each a
"Bank Party") free and harmless from and against any and all actions, causes of
action, suits, losses, liabilities, damages and expenses, including Attorney
Costs (collectively, the "Indemnified Liabilities"), incurred by the Bank
Parties or any of them as a result of, or arising out of, or relating to (a) any
tender offer, merger, purchase of stock, purchase of assets or other similar
transaction financed or proposed to be financed in whole or in part, directly or
indirectly, with the proceeds of any of the Loans, (b) the use, handling,
release, emission, discharge, transportation, storage, treatment or disposal of
any hazardous substance at any property owned or leased by the Company or any
Subsidiary, (c) any violation of any Environmental Laws with respect to
conditions at any property owned or leased by the Company or any Subsidiary or
the operations conducted thereon, (d) the investigation, cleanup or remediation
of offsite locations at which the Company or any Subsidiary or their respective
predecessors are alleged to have directly or indirectly disposed of hazardous
substances or (e) the execution, delivery, performance or enforcement of this
Agreement or any other Loan Document by any of the Bank Parties, except for any
such Indemnified Liabilities arising on account of the applicable Bank Party's
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. All
obligations provided for in this Section 14.13 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit, any foreclosure under, or any modification, release or discharge of, any
or all of the Collateral Documents and termination of this Agreement.

    14.14  Nonliability of Lenders.  The relationship between the Company on the
one hand and the Banks and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor any Bank shall have any fiduciary
responsibility to the Company. Neither the Agent nor any Bank undertakes any
responsibility to the Company to review or inform the Company or any matter in
connection with any phase of the Company's business or operations. The Company
agrees that neither the Agent nor any Bank shall have liability to the Company
(whether sounding in tort, contract or otherwise) for losses suffered by the
Company in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the Agent
nor any Bank shall have any liability with respect to, and the Company hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Company in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

    14.15  Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINT AINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF MINNESOTA OR IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MINNESOTA; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT'S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF MINNESOTA AND OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MINNESOTA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.
THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR

44

--------------------------------------------------------------------------------

BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF MINNESOTA. THE COMPANY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

    14.16  Waiver of Jury Trial.  EACH OF THE COMPANY, THE AGENT AND EACH BANK
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

45

--------------------------------------------------------------------------------

    Delivered at Minneapolis, Minnesota, as of the day and year first above
written.

    FARGO ELECTRONICS, INC.  
   
   
By  
/s/ Gary R. Holland

--------------------------------------------------------------------------------

    Title President and CEO

--------------------------------------------------------------------------------

 
   
   
LASALLE BANK NATIONAL ASSOCIATION, as Agent  
   
   
By  
/s/ J.D. Gatzlaff

--------------------------------------------------------------------------------

    Title Senior Vice President

--------------------------------------------------------------------------------

 
   
   
LASALLE BANK NATIONAL ASSOCIATION,
as Issuing Bank and as a Bank  
   
   
By  
/s/ J.D. Gatzlaff

--------------------------------------------------------------------------------

    Title Senior Vice President

--------------------------------------------------------------------------------

 
   
   
HARRIS TRUST AND SAVINGS BANK, as a Bank  
   
   
By  
/s/ Andrew T. Claar

--------------------------------------------------------------------------------

    Title Vice President

--------------------------------------------------------------------------------

46

--------------------------------------------------------------------------------
